Exhibit 10.1
Execution Counterpart
 
$1,100,000,000
CREDIT AGREEMENT
dated as of
November 13, 2009
AMONG
FAYETTEVILLE EXPRESS PIPELINE LLC,
as the Company,
THE LENDERS PARTY HERETO,
THE ROYAL BANK OF SCOTLAND plc,
as the Administrative Agent,
RBS SECURITIES, INC.,
BARCLAYS CAPITAL,
and
DnB NOR BANK ASA,
as the Joint Lead Arrangers
and
RBS SECURITIES, INC.
and
BARCLAYS CAPITAL,
as the Joint Bookrunners
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I. DEFINITIONS
    1  
 
       
SECTION 1.01 Defined Terms
    1  
SECTION 1.02 Accounting Terms; Changes in GAAP
    3  
SECTION 1.03 Interpretation
    3  
 
       
ARTICLE II. THE CREDITS
    21  
 
       
SECTION 2.01 Commitments
    21  
SECTION 2.02 Loans and Borrowings
    21  
SECTION 2.03 Requests for Borrowings
    21  
SECTION 2.04 Swingline Loans
    21  
SECTION 2.05 Letters of Credit
    23  
SECTION 2.06 Funding of Borrowings
    27  
SECTION 2.07 Interest Elections
    28  
SECTION 2.08 Termination and Reduction of Commitments
    29  
SECTION 2.09 Repayment of Loans; Evidence of Debt
    30  
SECTION 2.10 Prepayment of Loans
    31  
SECTION 2.11 Fees
    32  
SECTION 2.12 Interest
    33  
SECTION 2.13 Alternate Rate of Interest
    33  
SECTION 2.14 Increased Costs
    34  
SECTION 2.15 Break Funding Payments
    35  
SECTION 2.16 Taxes
    36  
SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    37  
SECTION 2.18 Mitigation Obligations; Replacement of Lenders
    38  
SECTION 2.19 Telephonic Notices
    39  
SECTION 2.20 Intentionally Deleted
    39  
SECTION 2.21 Defaulting Lenders
    39  
 
       
ARTICLE III. CONDITIONS PRECEDENT
    41  
 
       
SECTION 3.01 Conditions Precedent to the Initial Credit Event
    41  
SECTION 3.02 Conditions Precedent to All Credit Events
    43  
SECTION 3.03 Conditions Precedent to Conversions
    44  
SECTION 3.04 Delivery of Documents
    44  
 
       
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
    44  
 
       
SECTION 4.01 Organization and Qualification
    44  
SECTION 4.02 Authorization, Validity, Etc
    45  
SECTION 4.03 Governmental Consents, Etc
    45  
SECTION 4.04 No Breach or Violation of Agreements or Restrictions, Etc
    45  

-i-



--------------------------------------------------------------------------------



 



              Page
SECTION 4.05 Properties
    46  
SECTION 4.06 Litigation and Environmental Matters
    46  
SECTION 4.07 Material Adverse Change
    46  
SECTION 4.08 Disclosure
    46  
SECTION 4.09 Investment Company Act
    46  
SECTION 4.10 ERISA
    47  
SECTION 4.11 Tax Returns and Payments
    47  
SECTION 4.12 Compliance with Laws and Agreements
    47  
SECTION 4.13 Purpose of Loans and Letters of Credit
    47  
SECTION 4.14 Foreign Assets Control Regulations, etc.
    48  
 
       
ARTICLE V. AFFIRMATIVE COVENANTS
    48  
 
       
SECTION 5.01 Financial Statements; Information
    48  
SECTION 5.02 Existence, Conduct of Business
    50  
SECTION 5.03 Payment of Obligations
    50  
SECTION 5.04 Maintenance of Properties; Insurance
    50  
SECTION 5.05 Books and Records; Inspection Rights
    50  
SECTION 5.06 Compliance with Laws
    51  
SECTION 5.07 Use of Proceeds
    51  
 
       
ARTICLE VI. NEGATIVE COVENANTS
    51  
 
       
SECTION 6.01 Liens
    51  
SECTION 6.02 Indebtedness
    51  
SECTION 6.03 Transactions with Affiliates
    51  
SECTION 6.04 Restrictive Agreements
    51  
SECTION 6.05 Fundamental Changes
    52  
 
       
ARTICLE VII. EVENTS OF DEFAULT
    52  
 
       
SECTION 7.01 Events of Default and Remedies
    52  
 
       
ARTICLE VIII. THE ADMINISTRATIVE AGENT
    55  
 
       
SECTION 8.01 Appointment, Powers and Immunities
    55  
SECTION 8.02 Reliance by Administrative Agent
    55  
SECTION 8.03 Defaults; Events of Default
    56  
SECTION 8.04 Rights as a Lender
    56  
SECTION 8.05 INDEMNIFICATION
    56  
SECTION 8.06 Non-Reliance on Agents and Other Lenders
    57  
SECTION 8.07 Action by Administrative Agent
    57  
SECTION 8.08 Resignation or Removal of Administrative Agent
    58  
SECTION 8.09 Duties of Syndication Agent, Co-Documentation Agents, Joint Lead
Arrangers and Joint Bookrunners
    58  
SECTION 8.10 Administrative Agent as Agent for the Lenders
    58  

-ii-



--------------------------------------------------------------------------------



 



              Page
ARTICLE IX. MISCELLANEOUS
    59  
 
       
SECTION 9.01 Notices, Etc
    59  
SECTION 9.02 Waivers; Amendments
    60  
SECTION 9.03 Payment of Expenses, Indemnities, etc
    61  
SECTION 9.04 Successors and Assigns
    63  
SECTION 9.05 Assignments and Participations
    64  
SECTION 9.06 Survival; Reinstatement
    66  
SECTION 9.07 Counterparts; Integration; Effectiveness
    66  
SECTION 9.08 Severability
    67  
SECTION 9.09 Right of Setoff
    67  
SECTION 9.10 Governing Law; Jurisdiction; Consent to Service of Process
    67  
SECTION 9.11 WAIVER OF JURY TRIAL
    68  
SECTION 9.12 Confidentiality
    68  
SECTION 9.13 Interest Rate Limitation
    69  
SECTION 9.14 EXCULPATION PROVISIONS
    69  
SECTION 9.15 USA Patriot Act
    70  

     
SCHEDULES:
   
 
   
Schedule 1.01
  Commitments
Schedule 4.01
  Existing Subsidiaries
 
   
EXHIBITS:
   
 
   
Exhibit 1.01-A
  Form of Assignment and Assumption
Exhibit 1.01-B
  Form of Committed Note
Exhibit 1.01-C
  Form of Swingline Note
Exhibit 2.03
  Form of Borrowing Request
Exhibit 2.06
  Form of Letter of Credit Request
Exhibit 2.08
  Form of Interest Election Request
Exhibit 2.11
  Form of Notice of Prepayment

-iii-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          THIS CREDIT AGREEMENT, dated as of November ___, 2009 (this
“Agreement”) is among:
          (a) Fayetteville Express Pipeline LLC, a Delaware limited liability
company (the “Company”);
          (b) the banks and other financial institutions listed on the signature
pages hereof under the caption “Lenders” (the “Lenders” and together with each
other Person that becomes a Lender pursuant to Section 9.05, collectively, the
“Lenders”);
          (c) The Royal Bank of Scotland plc, a company registered in Scotland,
individually as a Lender, and as the administrative agent for the Lenders (in
such latter capacity together with any other Person that becomes Administrative
Agent pursuant to Section 8.08, the “Administrative Agent”);
          (d) Barclays Capital, the investment banking division of Barclays Bank
PLC, as the Syndication Agent (the “Syndication Agent”); and
          (e) DnB Nor Bank ASA, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and ING
Capital LLC as the Co-Documentation Agents (the “Co-Documentation Agents”).
PRELIMINARY STATEMENTS
          The Company has requested that a credit facility be extended to it
pursuant to which the Company may borrow from the Lenders and obtain the
issuance of Letters of Credit from the Issuing Banks (a) to construct a natural
gas pipeline, (b) to pay related expenses and (c) for other limited liability
company purposes.
          NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I.
DEFINITIONS
          SECTION 1.01 Defined Terms. As used in this Agreement, in addition to
the terms defined above, the following terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Alternate Base Rate.
          “Administrative Agent” has the meaning specified in the introduction
to this Agreement.
          “Administrative Questionnaire” means an Administrative Questionnaire
in the form supplied by the Administrative Agent.

 



--------------------------------------------------------------------------------



 



          “Affiliate” of any Person means (a) any Person directly or indirectly
controlled by, controlling or under common control with such first Person,
(b) any director or officer of such first Person or of any Person referred to in
clause (a) above and (c) if any Person in clause (a) above is an individual, any
member of the immediate family (including parents, siblings, spouse and
children) of such individual and any trust whose principal beneficiary is such
individual or one or more members of such immediate family and any Person who is
controlled by any such member or trust. For purposes of this definition, any
Person that owns directly or indirectly 25% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation or 25% or more of the partnership, member or other ownership
interests of any other Person (other than as a limited partner of such other
Person) will be deemed to “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) such corporation or other
Person. For purposes of this Agreement, the Guarantors and their Affiliates
described in the preceding sentence shall be Affiliates of the Company.
          “Agent” means the Administrative Agent, Syndication Agent or
Co-Documentation Agents, and the term “Agents” means all of them.
          “Agreement” has the meaning specified in the introduction to this
Agreement (subject, however, to Section 1.03(v) hereof).
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Federal Funds Effective Rate in effect on such day plus
1/2 of 1%, (b) the Prime Rate in effect for such day, and (c) the one month
LIBOR Rate plus 1%. Any change in the Alternate Base Rate due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective from the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.
          “Applicable Base Rate Margin” means the per annum rate designation in
the definition of “Applicable Margin” as the “Applicable Base Rate Margin”.
          “Applicable Commitment Fee Rate” means the sum of (a) the product of
the Stated Percentage of KMEP and the per annum commitment fee rate indicated in
the following table next to the applicable then current Debt Rating of KMEP,
(b) the product of the Stated Percentage of ETP and the per annum commitment fee
rate so indicated next to the applicable then current Debt Rating of ETP, and
(c) the product of the Stated Percentage of each Qualified Additional Guarantor
and the per annum commitment fee rate so indicated next to the applicable then
current Debt Ratings of each such Qualified Additional Guarantor; provided that,
if an Initial Guarantor or a Qualified Additional Guarantor, has assumed in
writing the obligations of any other Guarantor under such other Guarantor’s
Guaranty, the Stated Percentage of such first Guarantor shall equal its Stated
Percentage plus the Stated Percentage assumed from each such other Guarantor and
each such other Guarantor’s Stated Percentage shall be reduced proportionately
by the amount so assumed by such first Guarantor. A Commitment Fee shall be
calculated on the undrawn amount of each Lender’s Commitment based on the
following grid:

-2-



--------------------------------------------------------------------------------



 



                  Debt Rating   Commitment Fee     (S&P/Fitch/Moody’s   Rate
Level I
  ≥A-/A-/A3     0.300 %
Level II
  BBB+/BBB+/Baal     0.375 %
Level III
  BBB/BBB/Baa2     0.500 %
Level IV
  BBB-/BBB-/Baa3     0.625 %
Level V
  ≤BB+/BB+/Ba1     1.000 %

          If the Debt Rating for any Guarantor is split as between two or more
Applicable Rating Agencies: (a) if a Debt Rating is provided by only two of the
Applicable Rating Agencies, (i) if the Debt Rating of one Applicable Rating
Agency is just one level higher than the Debt Rating of the other Applicable
Rating Agency, then the Applicable Commitment Fee Rate for such Guarantor will
be deemed to be based on the higher of the two Debt Ratings and (ii) otherwise,
the Applicable Commitment Fee Rate for such Guarantor will be deemed to be based
on the Debt Rating that is one level lower than the higher of the two Debt
Ratings; and (b) if a Debt Rating is provided by all three Applicable Rating
Agencies, (i) if the Debt Rating of two of the Applicable Rating Agencies are at
the same level, then the Applicable Commitment Fee Rate for such Guarantor will
be deemed to be based on such Debt Rating and (ii) otherwise, the Applicable
Commitment Fee Rate for such Guarantor will be deemed to be based on the Debt
Rating of the Applicable Rating Agency that is in between the highest and the
lowest of such Debt Ratings.
          If at any time a Debt Rating for any Guarantor shall not be available
from any Applicable Rating Agency, the Applicable Commitment Fee Rate for such
Guarantor will be deemed to be at Level V above. If the Debt Rating of any
Guarantor shall change (other than as a result of a change in the rating system
used by any Applicable Rating Agency) such that a change in the Applicable
Commitment Fee Rate for such Guarantor, as described above, would result, such
change shall effect a change in such Applicable Commitment Fee Rate as of the
day on which it is first announced by the Applicable Rating Agency, and any
consequent change in the Applicable Commitment Fee Rate or percentage used in
calculating fees due hereunder shall apply commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such change. If the rating system of any of the Applicable Rating
Agencies shall change prior to the date on which all Obligations hereunder have
been paid and the Commitments cancelled, the Company and the Lenders shall
negotiate in good faith to amend the references to specific ratings in this
definition to reflect such changed rating system, and pending such amendment, if
no applicable rating level is otherwise determinable based upon the foregoing,
Level V shall apply.
          “Applicable LIBOR Rate Margin” means the per annum rate designated in
the definition of “Applicable Margin” as the “Applicable LIBOR Rate Margin”.
          “Applicable Margin” means the sum of (a) the product of the Stated
Percentage of KMEP and the applicable per annum margin indicated in the
following table next to the applicable then current Debt Rating of KMEP, (b) the
product of the Stated Percentage of ETP and the applicable per annum margin so
indicated next to the applicable then current Debt Rating of ETP, and (c) the
product of the Stated Percentage of each Qualified Additional Guarantor and

-3-



--------------------------------------------------------------------------------



 



the applicable per annum margin so indicated next to the applicable then current
Debt Ratings of each such Qualified Additional Guarantor, each as set forth in
the table below; provided that, if an Initial Guarantor or a Qualified
Additional Guarantor, has assumed in writing the obligations of any other
Guarantor under such other Guarantor’s Guaranty, the Stated Percentage of such
first Guarantor shall equal its Stated Percentage plus the Stated Percentage
assumed from each such other Guarantor and such other Guarantor’s Stated
Percentage shall be reduced proportionately by the amount so assumed by such
first Guarantor.

                              Applicable   Applicable     Debt Rating   LIBOR  
Base Rate     (S&P/Fitch/Moody’s)   Rate Margin   Margin
Level I
  ≥A-/A-/A3     2.25 %     1.25 %
Level II
  BBB+/BBB+/Baal     2.50 %     1.50 %
Level III
  BBB/BBB/Baa2     2.75 %     1.75 %
Level IV
  BBB-/BBB-/Baa3     3.00 %     2.00 %
Level V
  ≤BB+/BB+/Ba1     4.00 %     3.00 %

          If the Debt Rating for any Guarantor is split as between two or more
Rating Agencies: (a) if a Debt Rating is provided by only two of the Applicable
Rating Agencies, (i) if the Debt Rating of one Applicable Rating Agency is just
one level higher than the Debt Rating of the other Applicable Rating Agency,
then the Applicable Margin for such Guarantor will be deemed to be based on the
higher of the two Debt Ratings and (ii) otherwise, the Applicable Margin for
such Guarantor will be deemed to be based on the Debt Rating that is one level
lower than the higher of the two Debt Ratings, and (b) if a Debt Rating is
provided by all three Applicable Rating Agencies, (i) if the Debt Rating of two
of the Applicable Rating Agencies are at the same level, then the Applicable
Margin for such Guarantor will be deemed to be based on such Debt Rating and
(ii) otherwise, the Applicable Margin for such Guarantor will be deemed to be
based on the Debt Rating of the Applicable Rating Agency that is in between the
highest and the lowest of such Debt Ratings.
          If at any time a Debt Rating for any Guarantor shall not be available
from any Applicable Rating Agency, the Applicable Margin for such Guarantor will
be deemed to be at Level V above. If the Debt Rating of any Guarantor shall
change (other than as a result of a change in the rating system used by any
Applicable Rating Agency) such that a change in the Applicable Margin for such
Guarantor, as described above, would result, such change shall effect a change
in such Applicable Margin as of the day on which it is first announced by the
Applicable Rating Agency, and any consequent change in the Applicable Margin or
percentage used in calculating fees due hereunder shall apply commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of any of the
Applicable Rating Agencies shall change prior to the date on which all
Obligations hereunder have been paid and the Commitments cancelled, the Company
and the Lenders shall negotiate in good faith to amend the references to
specific ratings in this definition to reflect such changed rating system, and
pending such amendment, if no applicable rating level is otherwise determinable
based upon the foregoing, Level V shall apply.
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the Total Commitment represented by such Lender’s Commitment. If
the Total Commitment has

-4-



--------------------------------------------------------------------------------



 



terminated or expired, the Applicable Percentages shall be determined based upon
the Total Commitment most recently in effect, giving effect to any assignments.
          “Applicable Rating Agencies” means Moodys, S&P and Fitch.
          “Application” has the meaning specified in Section 2.05(b).
          “Assignment and Assumption” means an Assignment and Assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.05), and accepted by the Administrative Agent, in the form
of Exhibit 1.01-A or any other form approved by the Administrative Agent.
          “Assurance” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Assurance shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Availability Period” means the period from the Effective Date, to the
earlier of the Maturity Date and the date of termination of the Commitments.
          “Authorized Officers” has the meaning specified in Section 3.01(a)(v).
          “Barclays” means Barclays Bank PLC in its individual capacity.
          “Barclays Capital” means Barclays Capital, the investment banking
division of Barclays.
          “Benefit Arrangement” means at any time an employee benefit plan
within the meaning of Section 3(3) of ERISA which is not a Plan or a
Multiemployer Plan and which is maintained or otherwise contributed to by any
member of the ERISA Group.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Board of Directors” means, with respect to any Person, the Board of
Directors of such Person or any committee of the Board of Directors of such
Person duly authorized to act on behalf of the Board of Directors of such
Person.

-5-



--------------------------------------------------------------------------------



 



          “Board Resolution” means, with respect to any Person, a copy of a
resolution certified by the Secretary or an Assistant Secretary of such Person
to have been duly adopted by the Board of Directors of such Person and to be in
full force and effect on the date of such certification, and delivered to the
Administrative Agent.
          “Borrowing” means (a) a borrowing comprised of Committed Loans of the
same Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect or (b) a
Swingline Loan.
          “Borrowing Date” means the Business Day upon which any Letter of
Credit is to be issued or any Loan is to be made available to the Company.
          “Borrowing Request” has the meaning specified in Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in Houston, Texas or New York, New York, are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents (however designated) of such Person’s equity, including all common
stock and preferred stock, any limited or general partnership interest and any
limited liability company member interest.
          “Change in Control” means the occurrence of any of: (a) a “Change of
Control” as defined in the ETP Credit Agreement as in effect on the date hereof;
or (b) a “Change in Control” as defined in the KMEP Credit Agreement as in
effect on the date hereof; or (c) if either ETP or KMEP shall cease to own at
least 40% of the member interests (including both voting and economic interest)
in the Company (for a combined total of 80% for both); or (d) ETC Fayetteville
Operating Company, LLC, a Delaware limited liability company, or another direct
or indirect wholly owned subsidiary of ETP or KMEP, shall cease to be the
“Operator” of the Company pursuant to the Limited Liability Company Agreement of
the Company dated as of February 10, 2009 between Kinder Morgan Operating
Limited Partnership “A” and ETC Fayetteville Express Pipeline, LLC.
          “Change in Control Event” means the execution of any definitive
agreement which, when fully performed by the parties thereto, would result in a
Change in Control.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or

-6-



--------------------------------------------------------------------------------



 



application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender or any Issuing Bank (or, for purposes
of Section 2.14(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement. If any Lender (or its
applicable lending office or its holding company, as the case may be) shall be,
or shall determine itself to be, required by any law, rule, regulation, request,
guideline or directive (whether or not having the force of law) relating to
capital requirements adopted after the date of this Agreement or any change in
the interpretation or application of any thereof by any Governmental Authority
after the date of this Agreement (each a “Capital Requirement”) to maintain (and
in either such case such Lender, lending office or holding company, as the case
may be, does in fact maintain) capital against such Lender’s unused Commitment
(or any portion thereof), in whole or in part as a result of such unused
Commitment (or portion), either alone or in combination with any proposed or
agreed extension thereof (whether or not such extension shall be by its terms at
the time be effective), extending or being deemed to extend for a period of more
than one year from its inception or to have an original maturity of more than
one year or otherwise to last for a period of time sufficient to require
maintenance of capital against it, a “Change in Law” shall be deemed to have
occurred for purposes of Section 2.14(b) with respect to such Capital
Requirement.
          “Charges” has the meaning specified in Section 9.13.
          “Co-Documentation Agents” has meaning specified in the introduction.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Committed Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) increased pursuant to Section 2.20
or reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.05. The initial amount of each Lender’s Commitment
is set forth on Schedule 1.01 hereto, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
          “Commitment Fee” has the meaning specified in Section 2.11(a).
          “Commitment Increase” has the meaning specified in Section 2.20.
          “Committed Loan” means a Loan made pursuant to Section 2.03.
          “Committed Note” means a promissory note of the Company payable to the
order of each Lender, in substantially the form of Exhibit 1.01-B, together with
all modifications, extensions, renewals and rearrangements thereof.
          “Communications” has the meaning specified in Section 9.01.
          “Company” has the meaning specified in the introduction to this
Agreement.

-7-



--------------------------------------------------------------------------------



 



          “Credit Event” means the making of any Loan or the issuance, amendment
or the extension of any Letter of Credit.
          “Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Committed Loans and its
LC Exposure and Swingline Exposure at such time.
          “Credit Parties” means the Company and the Guarantors.
          “Debt Rating” means, with respect to any Guarantor, such Guarantor’s
long-term senior unsecured non-credit enhanced debt rating designated by one or
more of the Applicable Rating Agencies.
          “Default” means any event or condition which upon notice, lapse of
time or both would, unless cured or waived, become an Event of Default.
          “Defaulting Lender” means any Lender that has (a) failed to fund any
portion of its Loans or participations in Letters of Credit or Swingline Loans
within three (3) Business Days of the date required to be funded by it
hereunder, unless the subject of a good faith dispute, (b) notified the Company,
the Administrative Agent, the Issuing Banks or the Swingline Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement, unless the subject
of a good faith dispute, (c) failed, within five (5) Business Days after request
by the Administrative Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans, unless
the subject of a good faith dispute, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within five (5) Business Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any corporate or board or other
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or seeking or agreeing to the appointment of
any such Person or has a parent company that has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it or has taken any corporate or board or other
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or seeking or agreeing to the appointment of
any such Person; provided, that a Lender shall not become a Defaulting Lender
solely as the result of the acquisition or maintenance of an ownership interest
in such Lender or Person controlling such Lender or the exercise of control over
a Lender or Person controlling such Lender by a Governmental Authority or an
instrumentality thereof.
          “dollars” or “$” refers to lawful money of the United States of
America.
          “Effective Date” means the date on which the conditions specified in
Section 3.01 are satisfied (or waived in accordance with Section 9.02).

-8-



--------------------------------------------------------------------------------



 



          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release of any Hazardous Materials into the environment, or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Group” means, with respect to each Credit Party, such Credit
Party, any of its Subsidiaries and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with such Credit Party or any such Subsidiary,
are treated as a single employer under Section 414 of the Code.
          “ETP” means Energy Transfer Partners, L.P., a Delaware limited
partnership.
          “ETP Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of July 20, 2007 among ETP, Wachovia Bank, National
Association, as administrative agent, and the other agents and the lenders party
thereto, including any amendments, restatements, modifications or refinancings
thereof.
          “ETP General Partner” means Energy Transfer Partners GP, L.P., a
Delaware limited partnership, or the corporate, partnership or limited liability
successor thereto, in either case, which is the sole general partner of ETP.
          “ETP GP Owner” means Energy Transfer Equity, L.P., and any successor
by merger, consolidation or reincorporation.
          “ETP Guaranty” means that certain guaranty agreement dated as of the
date hereof between ETP and the Administrative Agent.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the LIBOR Rate.
          “Event of Default” has the meaning specified in Section 7.01.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.

-9-



--------------------------------------------------------------------------------



 



          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any Obligation, (a) income or franchise taxes imposed on (or
measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Company is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Company under
Section 2.18(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
or is attributable to such Foreign Lender’s failure or inability to comply with
Section 2.16(e), except to the extent that such Foreign Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Company with respect to such withholding tax pursuant to Section 2.16(a).
          “Execution Date” means the earliest date upon which all of the
following shall have occurred: counterparts of this Agreement shall have been
executed by the Company and each Lender listed on the signature pages hereof and
the Administrative Agent shall have received counterparts hereof which taken
together, bear the signatures of the Company and each Lender and the
Administrative Agent.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Fee Letter” has the meaning specified in Section 2.11(c).
          “Fitch” means Fitch Ratings, Inc.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Company is located. For purposes of
this definition, the United States of America, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “GAAP” means generally accepted accounting principles in the United
States of America from time to time, including as set forth in the opinions,
statements and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and the Financing Accounting Standards
Board.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising

-10-



--------------------------------------------------------------------------------



 



executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
          “Guarantor” means either Initial Guarantor and any Qualified
Additional Guarantor that becomes a party to a Guaranty.
          “Guaranty” means a guaranty agreement in form, scope and substance
reasonably satisfactory to the Administrative Agent executed by a Guarantor and
the Administrative Agent, and includes the KMEP Guaranty and the ETP Guaranty.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Hedging Agreement” means any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services or any other similar obligation
upon which interest charges are customarily paid (excluding trade accounts
payable incurred in the ordinary course of business), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Assurances by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, and (i) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other Person to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
          “Indemnified Parties” has the meaning specified in Section 9.03.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Indemnity Matters” means, with respect to any Indemnified Party, all
losses, liabilities, claims and damages (including reasonable legal fees and
expenses).
          “Information Memorandum” means the Information Memorandum dated
October, 2009.

-11-



--------------------------------------------------------------------------------



 



          “Initial Guarantors” means, collectively, KMEP and ETP.
          “Interest Election Request” has the meaning specified in Section 2.07.
          “Interest Payment Date” means (a) with respect to any ABR Loan
(including a Swingline Loan), the last Business Day of each March, June,
September and December and (b) with respect to any Eurodollar Loan, the last
Business Day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
          “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter; provided that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of any Eurodollar Borrowing, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period and (iii) no Interest Period
shall end after the Stated Maturity Date. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
          “Issuing Banks” means RBS, Barclays and each other consenting Lender
that is designated to the Administrative Agent in writing by the Company, in
each case in its capacity as an issuer of one or more Letters of Credit
hereunder.
          “Joint Bookrunners” means RBSI and Barclays Capital.
          “Joint Lead Arrangers” means RBSI, Barclays Capital and DnB Nor Bank
ASA.
          “KMEP” means Kinder Morgan Energy Partners, L.P., a Delaware limited
partnership.
          “KMEP Credit Agreement” means that certain Credit Agreement dated as
of August 5, 2005 among KMEP, Kinder Morgan Operating L.P. “B”, Wachovia Bank,
National Association, as administrative agent, and the lenders and the other
agents and the lenders party thereto, including any amendments, restatements,
modifications or refinancings thereof.
          “KMEP Delegate” means Kinder Morgan Management, LLC, a Delaware
limited liability company.
          “KMEP General Partner” means Kinder Morgan G.P., Inc., a Delaware
corporation.

-12-



--------------------------------------------------------------------------------



 



          “KMEP Guaranty” means that certain guaranty agreement dated as of the
date hereof executed by KMEP and the Administrative Agent.
          “LC Disbursement” means a payment made by an Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Company at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.
          “Lenders” has the meaning specified in the introduction to this
Agreement. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
          “Letter of Credit Request” has the meaning specified in Section 2.05.
          “LIBOR” means for any Interest Period:
          (a) the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of a
nationally recognized service that displays an average British Bankers
Association Interest Settlement Rate for deposits in dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period; or
          (b) if the rates referenced in the preceding clause (a) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in dollars (for delivery on the first day of such
Interest Period in same day funds) in the approximate amount of the Eurodollar
Loan as to which such determination is being made (or, if the Lenders are making
or converting a simultaneous Eurodollar Loan in the approximate amount of such
Eurodollar Loan being made, continued or converted by such Lenders) and with a
term equivalent to such Interest Period would be offered by the Administrative
Agent’s London branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period.
          “LIBOR Rate” means, with respect to any Eurodollar Loan for any
Interest Period for such Loan, a rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) determined by the Administrative Agent to be equal
to the quotient of (i) LIBOR for such Loan for such Interest Period divided by
(ii) 1 minus the Reserve Requirement for such Loan for such Interest Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title

-13-



--------------------------------------------------------------------------------



 



retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset.
          “Loan Documents” mean, collectively, this Agreement, the Notes, if
any, the Applications, the Fee Letter, the Guaranties and all other instruments
and documents from time to time executed and delivered by the Company or any
other Credit Party in connection herewith and therewith.
          “Loans” means advances made by the Lenders to the Company pursuant to
this Agreement.
          “Material Adverse Effect” (a) when used with respect to the Company
relative to any occurrence of whatever nature, means a material adverse effect
on (i) the business assets, liabilities or financial condition of the Company
and the Subsidiaries taken as a whole, (ii) the ability of the Company to
perform the Obligations or (iii) the rights of the Administrative Agent, any
Issuing Bank or any Lender against the Company under any material provision of
this Agreement or any other Loan Document; and (b) when used with respect to any
Guarantor, shall have the meaning specified in the Guaranty executed by such
Guarantor.
          “Material Subsidiary” means (a) when used with respect to the Company,
any Subsidiary the value of the assets of which exceeds $10,000,000, and
(b) when used with respect to any Guarantor, as defined in its Guaranty.
          “Maturity Date” means the earlier of (a) the Stated Maturity Date and
(b) the acceleration of the Obligations pursuant to Section 7.01.
          “Maximum Rate” has the meaning specified in Section 9.13.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Non-Defaulting Lender” means a Lender that is not a Defaulting
Lender.
          “Note” means a Committed Note or the Swingline Note.
          “Notice of Default” has the meaning specified in Section 7.01.
          “Notice of Prepayment” has the meaning specified in Section 2.10.
          “Obligations” means collectively:
          (a) the payment of all indebtedness and liabilities by, and
performance of all other obligations of, the Company in respect of the Loans;
          (b) all obligations of the Company under, with respect to, and
relating to the Letters of Credit whether contingent or matured;

-14-



--------------------------------------------------------------------------------



 



          (c) the payment of all other indebtedness and liabilities by and
performance of all other obligations of, the Company to the Administrative
Agent, the Issuing Banks and the Lenders under, with respect to, and arising in
connection with, the Loan Documents, and the payment of all indebtedness and
liabilities of the Company to the Administrative Agent, the Issuing Banks and
the Lenders for fees, costs, indemnification and expenses (including reasonable
attorneys’ fees and expenses) under the Loan Documents;
          (d) the reimbursement of all sums advanced and costs and expenses
incurred by the Administrative Agent under any Loan Document (whether directly
or indirectly) in connection with the Obligations or any part thereof or any
renewal, extension or change of or substitution for the Obligations or, any part
thereof, whether such advances, costs and expenses were made or incurred at the
request of the Company or the Administrative Agent; and
          (e) all renewals, extensions, amendments and changes of, or
substitutions or replacements for, all or any part of the items described under
clauses (a) through (d) above.
          “OECD” means the Organization for Economic Cooperation and Development
(or any successor).
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
          “Participant” has the meaning specified in Section 9.05(e).
          “Patriot Act” has the meaning specified in Section 9.15.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Encumbrances” means:
          (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.03;
          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.03;
          (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
          (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

-15-



--------------------------------------------------------------------------------



 



          (e) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Company or any Subsidiary;
          (f) judgment and attachment Liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are being contested in compliance with Section 5.03;
          (g) any interest or title of a lessor in property subject to any
Capital Lease Obligation or operating lease which, in each case, is permitted
under this Agreement; and
          (h) Liens in favor of collecting or payor banks having a right of
setoff, revocation, refund or chargeback with respect to money or instruments of
the Company or any Subsidiary on deposit with or in possession of such bank;
provided that, except as provided in clause (g) above, the term “Permitted
Encumbrances” shall not include any Lien securing Indebtedness.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Company or any member of its ERISA Group is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Prime Rate” means the rate of interest from time to time announced by
the Administrative Agent at the Principal Office as its prime commercial lending
rate. Such rate is set by the Administrative Agent as a general reference rate
of interest, taking into account such factors as the Administrative Agent may
deem appropriate, it being understood that many of the Administrative Agent’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
the Administrative Agent may make various commercial or other loans at rates of
interest having no relationship to such rate.
          “Principal Office” means the principal office of the Administrative
Agent, presently located at 600 Washington Blvd., Stamford, Connecticut 06901 or
such other location as designated by the Administrative Agent from time to time.
          “Project Completion Date” means the date that is ten (10) Business
Days after the date that the Company notifies the Federal Energy Regulatory
Commission (“FERC”) that the 185-mile natural gas pipeline to be constructed
with the proceeds of the Loans (the “Pipeline”) is capable of delivering the
total capacity (including the 2,000,000 dekatherms as specified in the FERC
Certificate applicable to the Pipeline) from a point near Conway County,
Arkansas, to an interconnection with Trunkline Gas Company in Panola County,
Mississippi.

-16-



--------------------------------------------------------------------------------



 



          “Qualified Additional Guarantor” means a Person which, at the time of
its execution and delivery of Guaranty to which it is a party, has a long term
senior unsecured non-credit enhanced debt rating designated by at least two of
the Applicable Rating Agencies of at least Baa3 in the case of Moody’s, BBB- in
the case of S&P, and BBB-in the case of Fitch; provided, however, if only two of
such Rating Agencies have rated a proposed Qualified Additional Guarantor, only
one such rating by a Rating Agency shall be required if such Rating Agency is
either Moody’s or S&P.
          “RBS” means The Royal Bank of Scotland plc, in its individual
capacity.
          “RBSI” means RBS Securities, Inc., a Delaware corporation.
          “Register” has the meaning specified in Section 9.05.
          “Regulation A” means Regulation A of the Board, as the same is from
time to time in effect, and all official rulings and interpretations thereunder
or thereof.
          “Regulation D” means Regulation D of the Board, as the same is from
time to time in effect, and all official rulings and interpretations thereunder
or thereof.
          “Regulation T” means Regulation T of the Board, as the same is from
time to time in effect, and all official rulings and interpretations thereunder
or thereof.
          “Regulation U” means Regulation U of the Board, as the same is from
time to time in effect, and all official rulings and interpretations thereunder
or thereof.
          “Regulation X” means Regulation X of the Board, as the same is from
time to time in effect, and all official rulings and interpretations thereunder
or thereof.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Required Lenders” means, at any time, Non-Defaulting Lenders having
Credit Exposures and unused Commitments representing more than 50% of the sum of
the total Credit Exposures and unused Commitments at such time.
          “Requirement of Law” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement
(whether or not having the force of law), including Environmental Laws, energy
regulations and occupational, safety and health standards or controls, of any
Governmental Authority.
          “Reserve Requirement” means, for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto)
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D) maintained by a
member

-17-



--------------------------------------------------------------------------------



 



bank of the Federal Reserve System. Eurodollar Loans shall be deemed to
constitute Eurocurrency Liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exceptions or offsets
which may be available from time to time to any Lender under Regulation D.
          “Responsible Officer” means (a) when used with respect to the Company,
the President, Treasurer, Vice President or Secretary, and (b) when used with
respect to any Guarantor, as specified in its Guaranty.
          “S&P” means Standard & Poor’s Ratings Group, a division of The
McGraw-Hill Companies, Inc.
          “SEC” means the Securities and Exchange Commission or any Governmental
Authority succeeding to its function.
          “Stated Maturity Date” means May 11, 2012.
          “Stated Percentage” as to any Guarantor, the meaning specified in the
Guaranty executed by such Guarantor.
          “Subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. Unless the context
otherwise clearly requires, references in this Agreement to a “Subsidiary” or
the “Subsidiaries” refer to a Subsidiary or the Subsidiaries of the Company.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
          “Swingline Lender” means RBS, in its capacity as lender of Swingline
Loans hereunder.
          “Swingline Loan” means a Loan made pursuant to Section 2.04.
          “Swingline Note” means a promissory note of the Company payable to the
order of the Swingline Lender in substantially the form of Exhibit 1.01-C,
together with all modifications, extensions, renewals and rearrangements
thereof.
          “Syndication Agent” has the meaning specified in the introduction.

-18-



--------------------------------------------------------------------------------



 



          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Threshold Amount” means: (a) with respect to the Company, $1,000,000
until the Project Completion Date and $25,000,000 on and after such date;
(b) with respect to KMEP, $75,000,000; (c) with respect to ETP, $75,000,000; and
(d) with respect to any other Guarantor, such amount as may be specified in its
Guaranty.
          “Total Commitment” means the sum of the Commitments of the Lenders.
          “Transactions” means the execution, delivery and performance by the
Company and the Guarantors of this Agreement, the Guaranties and the other Loan
Documents to which any Credit Party is a party, the borrowing of Loans and the
use of the proceeds thereof and the issuance of Letters of Credit hereunder.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the LIBOR Rate or the Alternate Base
Rate.
          “United States” and “U.S.” each means United States of America.
          “Voting Stock” means, with respect to any Person, securities of any
class or classes of Capital Stock in such Person entitling holders thereof
(whether at all times or only so long as no senior class of stock has voting
power by reason of any contingency) to vote in the election of members of the
Board of Directors or other governing body of such Person or its managing member
or its general partner (or its managing general partner if there is more than
one general partner).
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02 Accounting Terms; Changes in GAAP. All accounting and
financial terms used herein and not otherwise defined herein and the compliance
with each covenant contained herein which relates to financial matters shall be
determined in accordance with GAAP applied on a consistent basis, except to the
extent that a deviation therefrom is expressly stated.
          SECTION 1.03 Interpretation. In this Agreement, unless a clear
contrary intention appears:
     (i) the singular number includes the plural number and vice versa;
     (ii) reference to any gender includes each other gender;

-19-



--------------------------------------------------------------------------------



 



     (iii) the words “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision;
     (iv) reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually; provided that nothing in this
clause (iv) is intended to authorize any assignment not otherwise permitted by
this Agreement;
     (v) except as expressly provided to the contrary herein, reference to any
agreement, document or instrument (including this Agreement) means such
agreement, document or instrument as amended, supplemented or modified, or
extended, renewed, refunded, substituted or replaced, and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms hereof,
and reference to any Note or other note or Indebtedness or other indebtedness
includes any note or indebtedness issued pursuant hereto in extension or renewal
or refunding thereof or in substitution or replacement therefor;
     (vi) unless the context indicates otherwise, reference to any Article,
Section, Schedule or Exhibit means such Article or Section hereof or such
Schedule or Exhibit hereto;
     (vii) the word “including” (and with correlative meaning “include”) means
including, without limiting the generality of any description preceding such
term;
     (viii) with respect to the determination of any period of time, except as
expressly provided to the contrary, the word “from” means “from and including”
and the word “to” means “to but excluding”;
     (ix) reference to any law, rule or regulation means such as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time; and
     (x) the words “asset” and “property” shall be construed to have the same
meaning and effect and refer to any and all tangible and intangible assets and
properties.

-20-



--------------------------------------------------------------------------------



 



ARTICLE II.
THE CREDITS
          SECTION 2.01 Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Committed Loans to the Company from
time to time during the Availability Period in an aggregate principal amount
that will not result in (a) such Lender’s Credit Exposure exceeding such
Lender’s Commitment or (b) the sum of the total Credit Exposures exceeding the
Total Commitment. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Company may borrow, repay or prepay and
reborrow Committed Loans.
          SECTION 2.02 Loans and Borrowings. (a) Each Committed Loan shall be
made as part of a Borrowing consisting of Committed Loans made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
          (b) Subject to Section 2.13, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Company may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Company to repay such Loan
in accordance with the terms of this Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $3,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Total Commitment or that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(e). Each Swingline Loan
shall be in an amount that is an integral multiple of $100,000 and not less than
$1,000,000. Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of twelve
(12) Eurodollar Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, the Company
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Stated Maturity Date.
          SECTION 2.03 Requests for Borrowings. To request a Borrowing, the
Company shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 10:00 a.m., New York
City time, three (3) Business Days before the date of the proposed Borrowing and
(b) in the case of an ABR Borrowing, not later than 10:00 a.m., New York City
time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
telecopy or electronic mail delivery, in PDF form, to the Administrative Agent
of a written Borrowing Request in a form of Exhibit 2.03 (a “Borrowing Request”)
and signed by an

-21-



--------------------------------------------------------------------------------



 



Authorized Officer. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) the location and number of the Company’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.
          If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Company
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing. If a Lender determines that the LIBOR Rate for the Interest
Period requested in a Borrowing Request will not adequately and fairly reflect
the cost to such Lender of making or maintaining its Loan with respect to such
Borrowing, such Lender shall notify the Administrative Agent in writing of
same prior to the funding of such requested Eurodollar Borrowing.  In the event
the Administrative Agent receives such written notices from Lenders constituting
the Required Lenders, the Administrative Agent shall proceed in accordance with
Section 2.13.
          SECTION 2.04 Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans to the
Company from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $50,000,000
or (ii) the sum of the total Credit Exposures, exceeding the Total Commitment;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Company may borrow,
repay or prepay and reborrow Swingline Loans.
          (b) To request a Swingline Loan, the Company shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 2:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent (if not the Swingline Lender) will promptly advise the
Swingline Lender of any such notice received from the Company. The Swingline
Lender shall make each Swingline Loan available to the Company by 3:00 p.m., New
York City time, on the requested date of such Swingline Loan.

-22-



--------------------------------------------------------------------------------



 



          (c) The Swingline Lender may by notice given to the Administrative
Agent not later than 12:00 noon, New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or Event of Default or reduction or termination of the Total Commitment, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Company of any participations in any Swingline Loan acquired pursuant
to this paragraph, and thereafter payments in respect of such Swingline Loan
shall be made to the Administrative Agent and not to the Swingline Lender. Any
amounts received by the Swingline Lender from the Company (or other party on
behalf of the Company) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company of any default in the payment thereof.
          SECTION 2.05 Letters of Credit.
          (a) General. Subject to the terms and conditions set forth herein and
on the condition that the LC Exposure shall never exceed $100,000,000 in the
aggregate, nor (unless it agrees otherwise in writing) $50,000,000 for a single
Issuing Bank, the Company may request the issuance of Letters of Credit from an
Issuing Bank for its own account individually or for its own account and that of
any Subsidiary as co-applicants, in a form reasonably acceptable to the
Administrative Agent and such Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any
Application or other agreement submitted by the Company to, or entered into by
the Company with, any Issuing Bank thereof relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Company shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the designated Issuing Bank) to the
designated

-23-



--------------------------------------------------------------------------------



 



Issuing Bank and the Administrative Agent (not less than five (5) Business Days
in advance of the requested date of issuance, amendment, renewal or extension) a
notice (a “Letter of Credit Request”) requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
the date of issuance, amendment, renewal or extension, the date on which such
Letter of Credit is to expire (which shall comply with Section 2.05(c)), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the Issuing Bank that has been
requested to issue such Letter of Credit, the Company also shall submit a letter
of credit application on such Issuing Bank’s standard form (an “Application”) in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Company shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the LC Exposure shall not exceed $100,000,000 and
(ii) the sum of the total Credit Exposures at any time shall not exceed the
Total Commitment. Upon the issuance, amendment, renewal or extension of each
Letter of Credit, the Issuing Bank that has issued such Letter of Credit will
notify the Administrative Agent, who, in turn, will notify the Lenders, of the
amount and type of such Letter of Credit that is issued, amended, renewed or
extended pursuant to this Agreement.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date that is one year after the
date of the issuance of such Letter of Credit (or in the case of any renewal or
extension thereof, one year after the date of such renewal or extension), and
(ii) the date that is five Business Days prior to the Stated Maturity Date.
          (d) Participations. By the issuance of each other Letter of Credit (or
an amendment to a Letter of Credit increasing the amount thereof) and without
any further action on the part of the Issuing Banks or the Lenders, the Issuing
Bank that has issued such Letter of Credit hereby grants to each Lender, and
each Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by such Issuing Bank and not reimbursed by the Company on the date due as
provided in Section 2.05(e), or of any reimbursement payment required to be
refunded to the Company for any reason. Each Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or an Event
of Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, setoff, abatement, withholding or
reduction whatsoever.
          (e) Reimbursement. If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Company shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon,

-24-



--------------------------------------------------------------------------------



 



New York City time, on the date that such LC Disbursement is made, if the
Company shall have received notice of such LC Disbursement prior to 10:00 a.m.,
New York City time, on such date, or, if such notice has not been received by
the Company prior to such time on such date, then not later than 12:00 noon, New
York City time, on (i) the Business Day that the Company receives such notice,
if such notice is received prior to 10:00 a.m., New York City time, on the day
of receipt, or (ii) the Business Day immediately following the day that the
Company receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that if the Company fails to make such payment
when due, then, upon demand by such Issuing Bank sent to the Administrative
Agent and each Lender before 1:00 p.m., New York City time, each Lender shall
pursuant to Section 2.06 on the same day make available to the Administrative
Agent for delivery to such Issuing Bank, immediately available funds in an
amount equal to such Lender’s Applicable Percentage of the amount of such
payment by such Issuing Bank, and the funding of such amount shall be treated as
the funding of an ABR Loan by such Lender to the Company. Notwithstanding
anything herein or in any other Loan Document to the contrary, the funding
obligations of the Lenders set forth in this Section 2.05(e) shall be binding
regardless of whether or not a Default or an Event of Default shall exist or the
other conditions precedent in Article III are satisfied at such time. If and to
the extent any Lender fails to effect any payment due from it under this
Section 2.05(e) to the Administrative Agent, then interest shall accrue on the
obligation of such Lender to make such payment from the date such payment became
due to the date such obligation is paid in full at a rate per annum equal to the
Federal Funds Effective Rate. The failure of any Lender to pay its Applicable
Percentage of any payment under any Letter of Credit shall not relieve any other
Lender of its obligation hereunder to pay to the Administrative Agent its
Applicable Percentage of any payment under any Letter of Credit on the date
required, as specified above, but no Lender shall be responsible for the failure
of any other Lender to pay to the Administrative Agent such other Lender’s
Applicable Percentage of any such payment.
          (f) Obligations Absolute. The Company’s obligation to reimburse LC
Disbursements as provided in Section 2.05(e) shall, to the extent permitted by
law, be absolute, unconditional and irrevocable, and shall be performed strictly
in accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of:
     (i) any lack of validity or enforceability of any Letter of Credit, this
Agreement or any other Loan Document, or any term or provision herein or
therein;
     (ii) any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit, this Agreement or any other Loan
Document;
     (iii) the existence of any claim, setoff, defense or other right that the
Company, or any Affiliate thereof or any other Person may at any time have
against the beneficiary under any Letter of Credit, any Issuing Bank, the
Administrative Agent or any Lender or any other Person, whether in connection
with this Agreement or any other related or unrelated agreement or transaction;

-25-



--------------------------------------------------------------------------------



 



     (iv) any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect;
     (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and
     (vi) any other act or omission to act or delay of any kind of the Issuing
Banks, the Lenders, the Administrative Agent or any other Person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.05, constitute a
legal or equitable discharge of the Company’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor the Issuing Banks, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder, including any of the
circumstances specified in clauses (i) through (vi) above, as well as any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Bank; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Company to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Company to the extent permitted by applicable
law) suffered by the Company that are caused by such Issuing Bank’s failure to
exercise the agreed standard of care (as set forth below) in determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that each Issuing Bank shall
have exercised the agreed standard of care in the absence of gross negligence,
willful misconduct or unlawful conduct on the part of such Issuing Bank. Without
limiting the generality of the foregoing, it is understood that each Issuing
Bank may accept documents that appear on their face to be in substantial
compliance with the terms of a Letter of Credit, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and may make payment upon presentation of documents that appear on their face to
be in substantial compliance with the terms of such Letter of Credit; provided
that each Issuing Bank shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit.
          (g) Disbursement Procedures. Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit issued by it. Each Issuing Bank
shall promptly notify the Administrative Agent and the Company, which
notification may be made by telephone if confirmed by telecopy, of such demand
for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

-26-



--------------------------------------------------------------------------------



 



          (h) Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the Company shall reimburse such LC Disbursement in
full on the date specified in Section 2.05(e), the unpaid amount thereof shall
bear interest, for each day from the date such LC Disbursement is made to the
date that the Company reimburses such LC Disbursement (or all Lenders make the
payments to the Administrative Agent contemplated by Section 2.05(e) and treated
pursuant to said Section as constituting the funding of ABR Loans), at the rate
per annum then applicable to ABR Committed Loans.
          (i) Cash Collateralization. If (i) any Event of Default shall occur
and be continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 51% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, (ii) a Change in Control shall occur, or (iii) any Letter of Credit
remains outstanding on the Stated Maturity Date, the Company shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
notice of any kind, upon the occurrence of any Event of Default with respect to
the Company described in clause (g) or (h) of Section 7.01. Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Company under this Agreement and the other
Loan Documents as provided in this clause. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits (which investments shall be made at the option and sole discretion of
the Administrative Agent, but only in investments rated at least AA (or
equivalent) by at least one nationally recognized rating agency, if such deposit
has been made by reason of a Change in Control having occurred, and in any event
at the Company’s risk and expense) such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account and may, subject to the immediately preceding sentence be reinvested
from time to time. Moneys in such account shall be applied by the Administrative
Agent to reimburse each Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Company for the LC Exposure
at such time or, if the maturity of the Loans has been accelerated (but subject
to the consent of Lenders with LC Exposure representing greater than 51% of the
total LC Exposure), be applied to satisfy other obligations of the Company under
this Agreement and the other Loan Documents. If the Company is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Company within three Business Days after all Events of
Default have been cured or waived.
          SECTION 2.06 Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04. The Company hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of each Borrowing requested pursuant to this

-27-



--------------------------------------------------------------------------------



 



Section 2.06 in immediately available funds by crediting or wiring such proceeds
to the deposit account of the Company most recently identified in a writing
delivered by the Company to the Administrative Agent or otherwise agreed upon by
the Company and the Administrative Agent from time to time; provided that (i)
ABR Committed Loans made to finance the reimbursement of an LC Disbursement as
provided in Sections 2.05(d) and (e) shall be remitted by the Administrative
Agent to the Issuing Bank that has made such LC Disbursement and (ii) ABR
Committed Loans made to finance the reimbursement of a Swingline Loan as
provided in Section 2.04 shall be remitted by the Administrative Agent to the
Swingline Lender.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing (or prior to 12:00 noon, New
York City time, on such date in the case of an ABR Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.06(a) and may (but
shall not be obligated to), in reliance upon such assumption, make available to
the Company a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Company severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from the date such amount is made available to the Company
to the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the Federal Funds Effective Rate or (ii) in the case of the Company, the
interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
          SECTION 2.07 Interest Elections. (a) Subject to Section 2.13, each
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, subject to
Section 2.13, the Company may elect to convert such Borrowing to a different
Type or to continue such Borrowing and, in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section 2.07. The
Company may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section 2.07 shall not apply to Swingline Borrowings, which may not be converted
or continued.
          (b) To make an election pursuant to this Section 2.07, the Company
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Company
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
telecopy or electronic mail delivery, in PDF form, to the Administrative Agent
of a written Interest Election Request signed by an Authorized Officer in the
form of Exhibit 2.07 (an “Interest Election Request”).
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

-28-



--------------------------------------------------------------------------------



 



     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
          If any such Interest Election Request requests a Eurodollar Borrowing
but does not specify an Interest Period, then the Company shall be deemed to
have selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Company fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if and so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
          SECTION 2.08 Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
          (b) The Company may at any time terminate, or from time to time
reduce, the Total Commitment, in whole or in part; provided that (i) each
partial reduction of the Total Commitment shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 and (ii) the
Company shall not terminate or reduce the Commitments if, after giving effect to
any concurrent prepayment of the Loans in accordance with Section 2.10, the sum
of the total Credit Exposures would exceed the Total Commitment.
          (c) The Company shall notify the Administrative Agent of any election
to terminate or reduce the Total Commitment under Section 2.08(b) at least three
(3) Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Company pursuant to

-29-



--------------------------------------------------------------------------------



 



this Section 2.08 shall be irrevocable; provided that a notice of termination of
the Total Commitment delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Total Commitment shall be permanent. Each
reduction of the Total Commitment shall be made ratably among the Lenders in
accordance with their respective Commitments.
          (d) The Total Commitment shall automatically terminate on the date a
Change in Control occurs.
          SECTION 2.09 Repayment of Loans; Evidence of Debt. (a) The Company
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Committed Loan
on the Maturity Date, and (ii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the date that is seven (7) days after the
funding thereof by the Swingline Lender. In addition, if the sum of the total
Credit Exposures exceeds the Total Commitment, the Company shall pay to the
Administrative Agent for the account of each Lender an aggregate principal
amount of Committed Loans sufficient to cause the sum of the total Credit
Exposures not to exceed the Total Commitment; provided, however, if the
repayment of the outstanding Committed Loans does not cause the total Credit
Exposures to be equal to or less than the Total Commitment, the Company shall
deposit in an account with the Administrative Agent in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the amount by which the sum of the total Credit Exposures exceeds the Total
Commitment, which cash deposit shall be held by the Administrative Agent for the
payment of the Obligations of the Company under this Agreement and the other
Loan Documents. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account other
than any interest earned on the investment of such deposit (which investments
shall be made at the option and sole discretion of the Administrative Agent, but
only in investments rated at least AA (or equivalent) by at least one nationally
recognized rating agency, unless an Event of Default shall have occurred and be
continuing, and in any event at the Company’s risk and expense). Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse such
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Company for the LC Exposure at such time, or if
the maturity of the Loans has been accelerated (but subject to the consent of
the Lenders with LC Exposure representing greater than 51% of the total LC
Exposure), be applied to satisfy other obligations of the Company under this
Agreement and the other Loan Documents. At any time when the sum of the total
Credit Exposures does not exceed the Total Commitment and so long as no Default
or Event of Default shall then exist, upon the request of the Company the amount
of such deposit (to the extent not applied as aforesaid) shall be returned to
the Company within three (3) Business Days after receipt of such request.
          (b) On the date that a Change in Control occurs, the Company shall
repay the outstanding principal amount of the Loans and all other amounts
outstanding hereunder and under the other Loan Documents and shall comply with
the provisions of Section 2.05(i).

-30-



--------------------------------------------------------------------------------



 



          (c) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Company to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
          (d) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Company to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
          (e) The entries made in the accounts maintained pursuant to
Section 2.09(c) or (d) shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error or
conflict therein shall not in any manner affect the obligation of the Company to
repay the Loans in accordance with the terms of this Agreement.
          (f) Any Lender may request that Loans made by it be evidenced by a
Committed Note. In such event, the Company shall prepare, execute and deliver to
such Lender a Committed Note. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.05) be represented by one or more promissory notes in such
forms payable to the order of the payee named therein.
          SECTION 2.10 Prepayment of Loans. (a) The Company shall have the right
at any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with Section 2.10(b) hereof.
          (b) The Company shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy in the form of Exhibit 2.10 (a “Notice of Prepayment”))
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three (3) Business
Days before the date of prepayment, or (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 11:00 a.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date, Type and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.08, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08. Each partial prepayment shall be in an aggregate
amount not less than, and shall be an integral multiple of, the amounts shown
below with respect to the applicable Type of Loan or Borrowing:

-31-



--------------------------------------------------------------------------------



 



                            Type of   Integral   Minimum     Loan/Borrowing  
Multiple of   Aggregate Amount
Eurodollar Borrowing
  $ 1,000,000     $ 3,000,000  
ABR Borrowing
    1,000,000       1,000,000  
Swingline Loan
    100,000       1,000,000  

Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. If the
Company fails to designate the Type of Borrowings to be prepaid, partial
prepayments shall be applied first to the outstanding ABR Borrowings until all
such outstanding principal of ABR Borrowings are repaid in full, and then to the
outstanding principal amount of Eurodollar Borrowings. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.
          SECTION 2.11 Fees. (a) The Company agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee (the “Commitment Fee”),
which shall accrue at the Applicable Commitment Fee Rate on the daily undrawn
amount of the Commitment of such Lender during the period from the date of this
Agreement to the date on which such Commitment terminates. Accrued Commitment
Fees shall be payable in arrears on the last Business Day of March, June,
September and December of each year and on the date on which the Commitments
terminate and the date the Loans are paid in full, commencing on the first such
date to occur after the date hereof. All Commitment Fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
          (b) The Company agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at a rate per annum equal to the
Applicable LIBOR Rate Margin on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to each
Issuing Bank, for its own account, a fronting fee equal to 0.175% of the stated
amount of each Letter of Credit upon its issuance. The Company also agrees to
pay each Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit issued by it or the processing of
drawings thereunder. Accrued participation fees and fronting fees shall be
payable in arrears on the last Business Day of March, June, September and
December of each year, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees shall be computed on the
basis of a year of 360 days, and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

-32-



--------------------------------------------------------------------------------



 



          (c) The Company agrees to pay to the Administrative Agent and
Barclays, for their own accounts, fees payable in the amounts and at the times
specified in that letter agreement dated as of September 28, 2009 among the
Company, RBS, RBSI, Barclays and Barclays Capital (as from time to time amended,
the “Fee Letter”).
          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to each Issuing
Bank, in the case of fees payable to it) (for distribution, in the case of
Commitment Fees, to the Lenders). Except as required by law, fees paid shall not
be refundable under any circumstances.
          SECTION 2.12 Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at a rate per annum equal to
the Alternate Base Rate plus the Applicable Base Rate Margin.
          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
at the LIBOR Rate for the Interest Period in effect for such Borrowing plus the
Applicable LIBOR Rate Margin.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Company hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above or (ii) in the case of
any other amount, 2% plus the Alternate Base Rate.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to Section 2.12(c) shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, (iii) in the event of any conversion of any Eurodollar Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion and (iv) all accrued
interest shall be payable upon termination of the Total Commitment.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
LIBOR Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
          SECTION 2.13 Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

-33-



--------------------------------------------------------------------------------



 



          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBOR Rate for such Interest Period; or
          (b) the Administrative Agent is advised by the Required Lenders that
the LIBOR Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Loans (or
its Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
          SECTION 2.14 Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the LIBOR Rate) or any Issuing Bank; or
     (ii) impose on any Lender or any Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or any
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or any
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Company will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.
          (b) If any Lender or any Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Company
will pay to such Lender or such Issuing Bank, as the case may be,

-34-



--------------------------------------------------------------------------------



 



such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.
          (c) A certificate of a Lender or any Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or any Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section 2.14 shall be delivered to the Company and shall be conclusive
absent manifest error. The Company shall pay such Lender or such Issuing Bank,
as the case may be, the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.
          (d) Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section 2.14 shall not constitute a waiver
of such Lender’s or such Issuing Bank’s right to demand such compensation;
provided that the Company shall not be required to compensate a Lender or any
Issuing Bank pursuant to this Section 2.14 for any increased costs or reductions
incurred more than six months prior to the date that such Lender or such Issuing
Bank, as the case may be, notifies the Company of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof.
          SECTION 2.15 Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow (unless
such failure was caused by the failure of a Lender to make such Loan), convert,
continue or prepay any Eurodollar Loan, or the failure to convert an ABR Loan to
a Eurodollar Loan, on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.08 and is revoked in accordance herewith), or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Company pursuant to Section 2.18, then,
in any such event, the Company shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, the
loss to any Lender attributable to any such event shall be deemed to include an
amount determined by such Lender to be equal to the excess, if any, of (i) the
amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the LIBOR Rate for such Interest Period, over (ii) the
amount of interest that such Lender would earn on such principal amount for such
period if such Lender were to invest such principal amount for such period at
the interest rate that would be bid by such Lender (or an affiliate of such
Lender) for dollar deposits from other banks in the Eurodollar market at the
commencement of such period. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.15 shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such

-35-



--------------------------------------------------------------------------------



 



Lender the amount shown as due on any such certificate within ten (10) Business
Days after receipt thereof.
          SECTION 2.16 Taxes. (a) Any and all payments by or on account of any
obligation of the Company hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the Company
shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.16) the Administrative Agent or Lender (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Company shall make such deductions and
(iii) the Company shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          (b) In addition, the Company shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
          (c) The Company shall indemnify the Administrative Agent, each Lender
and each Issuing Bank, within ten (10) Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.16(c)) paid by the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Company by a Lender or
an Issuing Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or an Issuing Bank, shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Company to a Governmental Authority, the Company shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Company is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Company (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Company, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate.
          (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Company or with respect to which the
Company has paid additional amounts pursuant to this Section 2.16, it shall pay
over such refund to the Company (but only to the extent of indemnity payments
made, or additional amounts paid, by the Company under this Section 2.16 with
respect to the Taxes and Other Taxes giving rise to such refund), net of all
out-of-pocket

-36-



--------------------------------------------------------------------------------



 



expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Company, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Company (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Company or any other Person.
          SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) The Company shall make each payment required to be made by the
Company hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or under Section 2.14, 2.15, or 2.16, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its Principal Office, except payments to be made directly to an Issuing Bank or
the Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars. If a Loan is repaid on the same
day on which it is made, one day’s interest shall be paid on that Loan.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Committed Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Committed Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Committed Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such

-37-



--------------------------------------------------------------------------------



 



participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Company pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Company or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Company consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Company rights of set-off and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Company prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank hereunder that the
Company will not make such payment, the Administrative Agent may assume that the
Company has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or such Issuing Bank,
as the case may be, the amount due. In such event, if the Company has not in
fact made such payment, then each of the Lenders or such Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from the date such amount is distributed to it to
the date of payment to the Administrative Agent, at the Federal Funds Effective
Rate.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.06(b) or 2.17(d), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender and for the benefit of the Administrative Agent, the Swingline Lender or
the Issuing Banks to satisfy such Lender’s obligations under such Sections until
all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections; in the case of
each of (i) and (ii) above, in any order as determined by the Administrative
Agent in its reasonable discretion.
          SECTION 2.18 Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.14, or if the Company is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.
          (b) If any Lender requests compensation under Section 2.14, or if the
Company is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender becomes a Defaulting

-38-



--------------------------------------------------------------------------------



 



Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.05), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and, if a Commitment is being assigned, the Issuing Banks and Swingline
Lender), which consent shall not be unreasonably withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
          SECTION 2.19 Telephonic Notices. Without in any way limiting the
obligation of the Company to confirm in writing any telephonic notice it is
entitled to give under this Agreement or any other Loan Document, the
Administrative Agent may act without liability upon the basis of a telephonic
notice believed in good faith by the Administrative Agent to be from the Company
prior to receipt of written confirmation. In each such case, the Company hereby
waives the right to dispute the Administrative Agent’s record of the terms of
such telephonic notice.
          SECTION 2.20 Intentionally Deleted.
          SECTION 2.21 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) Commitment Fees shall cease to accrue on the unfunded portion of
the Commitment of such Defaulting Lender pursuant to Section 2.11(a) if such
Lender is a Defaulting Lender pursuant to (a) or (b) of the definition thereof;
          (b) in the event that such Defaulting Lender shall fail to respond to
any request for any waiver, consent, amendment or modification requested
hereunder within twenty (20) days of written request from the Administrative
Agent, such Defaulting Lender shall be deemed to have consented or agreed to
such requested waiver, consent amendment or modification, as the case may be,
for purposes of determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder provided the foregoing shall not apply
with respect to amendments or waivers pursuant to Section 9.02(b)(i),
9.02(b)(ii), or 9.02(b)(iv);
          (c) if any Swingline Exposure or LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:

-39-



--------------------------------------------------------------------------------



 



     (i) all or any part of such Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that as a result thereof (x) the sum of all Non-Defaulting Lenders’ Credit
Exposure plus such Defaulting Lender’s Swingline Exposure and LC Exposure would
not exceed the Non-Defaulting Lenders’ Commitments, (y) the sum of each
Non-Defaulting Lender’s Credit Exposure plus such Non-Defaulting Lender’s share
under this clause (i) of such Defaulting Lender’s Swingline Exposure and LC
Exposure would not exceed such Non-Defaulting Lender’s Commitment and (z) the
conditions set forth in Section 3.02 are satisfied at such time; and
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be affected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.05(i) for so long as such
LC Exposure are outstanding;
     (iii) if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.21(c), the Company shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11 with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure are cash collateralized; and
     (iv) if the LC Exposure of the Non-Defaulting Lenders are reallocated
pursuant to this Section 2.21(c), then the fees payable to the Lenders pursuant
to Section 2.11 shall be adjusted to give effect to such reallocations in
accordance with such Non-Defaulting Lenders’ Applicable Percentages;
          (d) so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the Non-Defaulting Lenders and/or cash collateralized in accordance with this
Section 2.21 (and, if applicable, Section 2.05(i), and participating interests
in any such newly issued or increased Letter of Credit or newly made Swingline
Loan shall be allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and Defaulting Lenders shall not participate therein); and
          (e) any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.17
but excluding Section 2.18(b) shall, in lieu of being distributed to such
Defaulting Lender, subject to any applicable Requirement of Law, be applied
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts then owing by such Defaulting Lender to the Issuing Banks hereunder, and

-40-



--------------------------------------------------------------------------------



 



(iii) third, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction.
In the event that the Administrative Agent, the Company, the Issuing Banks and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Credit Exposure of the Lenders shall be readjusted and reallocated to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans and participations in Letters of Credit of the
other Lenders other than Swingline Loans as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans and
participations in Letters of Credit in accordance with its Applicable Percentage
after giving effect to such reallocation; provided that notwithstanding the
foregoing, the Company must comply with Sections 2.05(i) and 2.09.
ARTICLE III.
CONDITIONS PRECEDENT
          SECTION 3.01 Conditions Precedent to the Initial Credit Event. The
obligations of the Lenders to make Loans hereunder or the obligation of the
Issuing Banks to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied or waived
in accordance with Section 9.02:
          (a) The Administrative Agent shall have received the following, and
unless otherwise indicated below, each dated the Effective Date:
     (i) this Agreement executed by each party hereto, dated the Execution Date
to be effective on the Effective Date;
     (ii) the KMEP Guaranty executed by KMEP, dated the Execution Date to be
effective on the Effective Date;
     (iii) the ETP Guaranty executed by ETP, dated the Execution Date to be
effective on the Effective Date;
     (iv) if requested by any Lender, a Committed Note executed by the Company
and payable to the order of such Lender;
     (v) a certificate of an officer and of the secretary or an assistant
secretary of the Company, certifying, inter alia (A) true and complete copies of
each of the certificate of formation and the limited liability company agreement
of the Company, each as amended and in effect, and the resolutions adopted by
the Board of Managers of the Company (1) authorizing the execution, delivery and
performance by the Company of this Agreement and the other Loan Documents and,
the Borrowings to be made and the Letters of Credit to be issued hereunder,
(2) approving the forms of the Loan Documents which will be delivered at or
prior to the initial Borrowing Date and (3) authorizing officers of the Company
(“Authorized Officers”) to execute and deliver the Loan Documents and any
related documents, including any agreement contemplated by this Agreement, (B)

-41-



--------------------------------------------------------------------------------



 



the incumbency and specimen signatures of the officers of the Company executing
any documents on its behalf and (C) (1) that the representations and warranties
made by the Company in each Loan Document to which it is a party and which will
be delivered at or prior to the initial Borrowing Date are true and correct in
all material respects, (2) the absence of any proceedings for the dissolution or
liquidation of the Company and (3) the absence of the occurrence and continuance
of any Default or Event of Default with respect to the Company;
     (vi) a certificate of an officer and of the secretary or an assistant
secretary of the KMEP Delegate, certifying, inter alia (A) true and complete
copies of each of certificate of formation and limited liability company
agreement of the KMEP Delegate, the certificate of incorporation and the bylaws,
of the KMEP General Partner, the certificate of limited partnership and the
limited partnership agreement of KMEP, each as amended and in effect, and the
resolutions adopted by the KMEP Delegate (1) authorizing the execution, delivery
and performance by KMEP of the KMEP Guaranty, (2) approving the forms of the
KMEP Guaranty, and (3) authorizing officers of KMEP to execute and deliver the
KMEP Guaranty and any related documents, including any agreement contemplated by
this Agreement, (B) the incumbency and specimen signatures of the officers of
KMEP executing any documents on its behalf and (C) (1) that the representations
and warranties made by KMEP in the KMEP Guaranty are true and correct in all
material respects, (2) the absence of any proceedings for the dissolution or
liquidation of KMEP and (3) the absence of the occurrence and continuance of any
Default or Event of Default with respect to KMEP or any of its Subsidiaries;
     (vii) a certificate of an officer and of the secretary or an assistant
secretary of ETP, certifying, inter alia (A) true and complete copies of each of
the certificate of limited partnership and the limited partnership agreement of
ETP, each as amended and in effect, and the resolutions adopted by the ETP
General Partner (1) determining that the Company is an entity in which ETP holds
a substantial interest and authorizing the execution, delivery and performance
by ETP of the ETP Guaranty and (2) authorizing officers of ETP to execute and
deliver the ETP Guaranty and any related documents, including any agreement
contemplated by this Agreement, (B) the incumbency and specimen signatures of
the officers of ETP executing any documents on its behalf and (C) (1) that the
representations and warranties made by ETP in the ETP Guaranty are true and
correct in all material respects, (2) the absence of any proceedings for the
dissolution or liquidation of ETP and (3) the absence of the occurrence and
continuance of any Default or Event of Default with respect to ETP or any of its
Subsidiaries;
     (viii) a favorable, signed opinion addressed to the Administrative Agent
and the Lenders from each of (A) Tom Mason, General Counsel of ETP, and
(B) Vinson & Elkins LLP, counsel to the Company and ETP, given upon the express
instruction of the Company and ETP;

-42-



--------------------------------------------------------------------------------



 



     (ix) a favorable, signed opinion addressed to the Administrative Agent and
the Lenders from Bracewell & Giuliani LLP, counsel to KMEP, the KMEP General
Partner and the KMEP Delegate, given upon the express instruction of KMEP, the
KMEP General Partner and the KMEP Delegate; and
     (x) certificates of appropriate public officials as to the existence, good
standing and qualification to do business as a foreign entity of the Company,
KMEP, the KMEP General Partner and ETP in the States of Texas and Delaware and
certificates of appropriate public officials as to existence and good standing
of the KMEP Delegate in the State of Delaware.
          (b) The Administrative Agent shall have received (i) audited financial
statements for KMEP and its subsidiaries and ETP and its subsidiaries for the
period ended December 31, 2008 and (ii) unaudited financial statements for each
Guarantor and its subsidiaries for the most recently ended quarterly period if
such financial statements have been filed with the SEC.
          (c) The Administrative Agent shall be reasonably satisfied that all
required consents and approvals of any Governmental Authority and any other
Person in connection with the transactions contemplated by this Section 3.01
shall have been obtained and remain in effect (except where the failure to
obtain such approvals would not have a Material Adverse Effect).
          (d) Each Lender shall have received all documentation and other
information reasonably requested by it, through the Administrative Agent, in
order to enable compliance with the applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
information described in Section 9.15.
          (e) The Company shall have paid to RBS, RBSI and Barclays all fees and
expenses (including but not limited to arrangement and upfront fees) pursuant to
the Fee Letter agreed upon by such parties to be paid on or prior to the
Execution Date.
          (f) The Company shall have paid to Andrews Kurth LLP pursuant to
Section 9.03 all reasonable fees and disbursements invoiced to the Company on or
prior to the Execution Date.
          SECTION 3.02 Conditions Precedent to All Credit Events. Except with
respect to Committed Loans made by the Lenders pursuant to Section 2.05(e), the
obligation of the Lenders to make any Loans or to issue or extend any Letter of
Credit under this Agreement (including any Loan made or Letter of Credit issued
on the initial Borrowing Date) is subject to the further conditions precedent
that on the date of such Credit Event:
          (a) The conditions precedent set forth in Section 3.01 shall have
theretofore been satisfied;
          (b) The representations and warranties set forth in (i) Article IV of
this Agreement (other than the representation set forth in Section 4.07), (ii) 
Article III of the KMEP Guaranty (other than any such representation as to the
absence of a material adverse change) and the ETP Guaranty (other than any such
representation as to the absence of a material adverse

-43-



--------------------------------------------------------------------------------



 



change, in each case, and (iii) an Other Guaranty Agreement (as defined in the
Guaranty) shall, in each case, be true and correct in all material respects
(other than those representations and warranties that are subject to a
materiality qualifier, in which case such representations and warranties shall
be true and correct in all respects) as of, and as if such representations and
warranties were made on, the Borrowing Date of the proposed Loan or issuance of
the proposed Letter of Credit, as the case may be (unless such representation
and warranty expressly relates to an earlier date in which case they are true
and correct as of such earlier date), and by the Company’s delivery of a
Borrowing Request, the Company and each Guarantor shall be deemed to have
certified to the Administrative Agent and the Lenders that such representations
and warranties are true and correct in all material respects (other than those
representations and warranties that are subject to a materiality qualifier, in
which case such representations and warranties shall be true and correct in all
respects);
          (c) The Company shall have complied with the provisions of
Section 2.03 or Section 2.04, as the case may be; and
          (d) No Default or Event of Default shall have occurred and be
continuing or would result from such Credit Event.
          The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Company to each of the Lenders that all of
the conditions specified in this Section 3.02 above exist as of that time.
          SECTION 3.03 Conditions Precedent to Conversions. The obligation of
the Lenders to convert or continue any existing Borrowing into or as a
Eurodollar Borrowing is subject to the condition precedent that on the date of
such conversion or continuation no Default or Event of Default shall have
occurred and be continuing or would result from the making of such conversion.
The acceptance of the benefits of each such conversion or continuation shall
constitute a representation and warranty by the Company to each of the Lenders
that no Default or Event of Default shall have occurred and be continuing or
would result from the making of such conversion or continuation.
          SECTION 3.04 Delivery of Documents. All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article III, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and, except for any
Notes, in sufficient counterparts or copies for each of the Lenders and shall be
satisfactory in form and substance to the Lenders.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
          The Company makes the following representations and warranties to the
Administrative Agent and the Lenders:
          SECTION 4.01 Organization and Qualification. The Company and each of
the Subsidiaries (a) is a corporation, partnership or limited liability company
duly organized or formed, validly existing and in good standing under the laws
of the state of its incorporation, organization or formation, (b) has all
requisite corporate, partnership, limited liability company

-44-



--------------------------------------------------------------------------------



 



or other power and all material governmental licenses, authorizations, consents
and approvals required to carry on its business as now conducted and (c) is duly
qualified to do business and is in good standing in every jurisdiction in which
the failure to be so qualified would, individually or together with all such
other failures of the Company and the Subsidiaries, have a Material Adverse
Effect. As of the date of this Agreement, the Persons and other entities shown
on Schedule 4.01 are all of the Subsidiaries of the Company, and such
Schedule 4.01 (x) accurately reflects the direct owner of the Capital Stock of
each such Subsidiary owned by such direct owner, (y) accurately identifies such
Subsidiaries and (z) accurately sets forth the jurisdictions of their respective
incorporation, organization or formation, as the case may be.
          SECTION 4.02 Authorization, Validity, Etc. The Company has all
requisite limited liability company and other power and authority to execute and
deliver, and to incur and perform its obligations under this Agreement and under
the other Loan Documents to which it is a party and to make the Borrowings and
obtain the issuance of the Letters of Credit hereunder, and all such actions
have been duly authorized by all necessary proceedings on its behalf. This
Agreement and the other Loan Documents have been duly and validly executed and
delivered by or on behalf of the Company and constitute valid and legally
binding agreements of the Company enforceable against the Company in accordance
with the respective terms thereof, except (a) as may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer, fraudulent
conveyance or other similar laws relating to or affecting the enforcement of
creditors’ rights generally, and by general principles of equity (including
principles of good faith, reasonableness, materiality and fair dealing) which
may, among other things, limit the right to obtain equitable remedies
(regardless of whether considered in a proceeding in equity or at law) and
(b) as to the enforceability of provisions for indemnification for violation of
applicable securities laws, limitations thereon arising as a matter of law or
public policy.
          SECTION 4.03 Governmental Consents, Etc. No authorization, consent,
approval, license or exemption of or registration, declaration or filing with
any Governmental Authority, is necessary for the valid execution and delivery
of, or the incurrence and performance by the Company of its obligations under,
any Loan Document to which it is a party, except those that have been obtained
and such matters relating to performance as would ordinarily be done in the
ordinary course of business after the Execution Date.
          SECTION 4.04 No Breach or Violation of Agreements or Restrictions,
Etc. Neither the execution and delivery of, nor the incurrence and performance
by the Company of its obligations under, the Loan Documents to which it is a
party, nor the extensions of credit contemplated by the Loan Documents, will
(a) breach or violate any applicable Requirement of Law, (b) result in any
breach or violation of any of the terms, covenants, conditions or provisions of,
or constitute a default under, or result in the creation or imposition of (or
the obligation to create or impose) any Lien upon any of its property or assets
(other than Liens created or contemplated by this Agreement) pursuant to the
terms of, any indenture, mortgage, deed of trust, agreement or other instrument
to which it or any of the Subsidiaries is party or by which any of its
properties or assets, or those of any of the Subsidiaries is bound or to which
it is subject, except for breaches, violations and defaults under clauses
(a) and (b) that neither individually nor in the aggregate could reasonably be
expected to result in a Material Adverse Effect, or (c) violate any provision of
the organic documents of the Company.

-45-



--------------------------------------------------------------------------------



 



          SECTION 4.05 Properties. Each of the Company and the Subsidiaries has
good title to, or valid leasehold or other interests in, all its real and
personal property material to its business, except for Liens permitted under
Section 6.01.
          SECTION 4.06 Litigation and Environmental Matters. (a)  Except as
described in the most recent Annual Report on Form 10K delivered by KMEP and ETP
to the Lenders, there is no action, suit or proceeding by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Company, threatened against or affecting the Company or any of the Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect or (ii) that involves this Agreement or the
Transactions.
          (b) In the ordinary course of its business, the Company conducts an
ongoing review of the effect of Environmental Laws on the business, operations
and properties of the Company and the Subsidiaries, in the course of which it
identifies and evaluates associated liabilities and costs (including any capital
or operating expenditures required for clean-up or closure of properties
currently or previously owned, any capital or operating expenditures required to
achieve or maintain compliance with environmental protection standards imposed
by law or as a condition of any license, permit or contract, any related
constraints on operating activities, including any periodic or permanent
shutdown of any facility or reduction in the level of or change in the nature of
operations conducted thereat, any costs or liabilities in connection with
off-site disposal of wastes or Hazardous Materials, and any actual or potential
liabilities to third parties, including employees, and any related costs and
expenses). On the basis of this review, the Company has reasonably concluded
that such associated liabilities and costs, including the costs of compliance
with Environmental Laws, are unlikely to result in a Material Adverse Effect.
          SECTION 4.07 Material Adverse Change. Since December 31, 2008, there
has been no material adverse change in the business, assets, liabilities or
financial condition of the Company and the Subsidiaries, in each case, taken as
a whole.
          SECTION 4.08 Disclosure. All information heretofore furnished by the
Company to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all such information hereafter furnished by the Company to the Administrative
Agent or any Lender will be, true and accurate in all material respects on the
date as of which such information is stated or certified. None of the reports,
financial statements, certificates or other information furnished by or on
behalf of the Company to the Administrative Agent or any Lender in connection
with the syndication or negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
          SECTION 4.09 Investment Company Act. Neither the Company nor any of
the Subsidiaries is, or is regulated as, an “investment company,” as such term
is defined in the Investment Company Act of 1940, as amended.

-46-



--------------------------------------------------------------------------------



 



          SECTION 4.10 ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan.
No member of the ERISA Group has (i) sought a waiver of the minimum funding
standard under Section 412 of the Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA, which waiver, failure or
liability could reasonably be expected to result in a Material Adverse Effect.
          SECTION 4.11 Tax Returns and Payments. The Company and the
Subsidiaries have caused to be filed all federal income tax returns and other
material tax returns, statements and reports (or obtained extensions with
respect thereto) which are required to be filed and have paid or deposited or
made adequate provision in accordance with GAAP for the payment of all taxes
(including estimated taxes shown on such returns, statements and reports) which
are shown to be due pursuant to such returns, except for taxes being contested
in good faith by appropriate proceedings for which adequate reserves in
accordance with GAAP have been created on the books of the Company and the
Subsidiaries and where the failure to pay such taxes (individually or in the
aggregate for the Company and the Subsidiaries) would not have a Material
Adverse Effect.
          SECTION 4.12 Compliance with Laws and Agreements. Each of the Company
and the Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate for the Company and the
Subsidiaries, could not reasonably be expected to result in a Material Adverse
Effect.
          SECTION 4.13 Purpose of Loans and Letters of Credit. (a) All proceeds
of the Letters of Credit will be used for the purposes set forth in
Section 5.07.
          (b) None of the proceeds of the Loans made, nor Letters of Credit
issued, under this Agreement will be, used directly or indirectly for the
purpose of buying or carrying any “margin stock” within the meaning of
Regulation U (herein called “margin stock”) or for the purpose of reducing or
retiring any indebtedness which was originally incurred to buy or carry any
margin stock, or for any other purpose which might constitute this transaction a
“purpose” credit within the meaning of Regulation T, U or X. Neither the Company
nor any agent acting on its behalf has taken or will take any action which might
cause this Agreement or any other Loan Document to violate Regulation T,
Regulation U, Regulation X, or any other regulation of the Board or to violate
the Exchange Act. Margin stock does not constitute more than 25% of the assets
of the Company or of the Company and the Subsidiaries on a consolidated basis,
and the Company does not intend or foresee that it will ever do so.

-47-



--------------------------------------------------------------------------------



 



          SECTION 4.14 Foreign Assets Control Regulations, etc.
          (a) None of the proceeds of the Loans made, nor Letters of Credit
issued, under this Agreement will violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.
          (b) Neither the Company nor any Subsidiary (i) is, or will become, a
Person described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (ii) engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any such Person. The
Company and the Subsidiaries are in compliance, in all material respects, with
the Patriot Act.
          (c) None of the proceeds of the Loans made, nor Letters of Credit
issued, under this Agreement will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended, assuming in all cases that such Act applies to the
Company or one of the Subsidiaries.
ARTICLE V.
AFFIRMATIVE COVENANTS
          Until the Commitments have expired or been terminated and the
principal of and interest on the Loans and all fees payable hereunder shall have
been indefeasibly paid in full and all Letters of Credit shall have expired or
terminated and all LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders that:
          SECTION 5.01 Financial Statements; Information. The Company will
furnish to the Administrative Agent, who will promptly furnish to each Lender:
          (a) within sixty (60) days after the end of each quarterly fiscal
period in each fiscal year of the Company (other than the last quarterly fiscal
period of each such fiscal year):
     (i) an unaudited consolidated balance sheet of the Company and the
Subsidiaries as at the end of such quarter, and
     (ii) unaudited consolidated statements of income, changes in shareholders’
equity and cash flows of the Company and the Subsidiaries, for such quarter and
(in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by the Treasurer as fairly presenting, in all material respects the
financial position of the companies being reported on and their results of
operations and cash flows, subject to changes resulting from year-end
adjustments,

-48-



--------------------------------------------------------------------------------



 



          (b) within ninety (90) days after the end of each fiscal year of the
Company:
     (i) an unaudited consolidated balance sheet of the Company and the
Subsidiaries as at the end of such year, and
     (ii) unaudited consolidated statements of income, changes in shareholders’
equity and cash flows of the Company and the Subsidiaries, for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP
applicable to quarterly financial statements generally, and certified by the
Treasurer as fairly presenting, in all material respects the financial position
of the companies being reported on and their results of operations and cash
flows.
          (c) prompt notice of the following:
     (i) the occurrence of any Default or Event of Default with respect to the
Company, ETP or any of their respective Subsidiaries or, to its knowledge, KMEP
or any of its Subsidiaries or any Change in Control Event and
     (ii) any development that results in, or could reasonably be expected to
result in, a Material Adverse Effect;
(each notice delivered under this Section 5.01(c) to be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto);
          (d) if and when any member of the ERISA Group (i) gives or is required
to give notice to the PBGC of any “reportable event” (as defined in Section 4043
of ERISA) (other than such event as to which the 30-day notice requirement is
waived) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application; (v) gives notice of intent
to terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer or the chief accounting officer of the Company setting forth details as
to such occurrence and action, if any, which the Company or applicable member of
the ERISA Group is required or proposes to take; and

-49-



--------------------------------------------------------------------------------



 



          (e) from time to time such other information regarding the business,
affairs or financial condition of the Company or any Subsidiary as the Required
Lenders or the Administrative Agent may reasonably request.
          SECTION 5.02 Existence, Conduct of Business. The Company will, and
will cause each of the Material Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.05.
          SECTION 5.03 Payment of Obligations. The Company will, and will cause
each of the Subsidiaries to, pay, before the same shall become delinquent or in
default, its obligations, including tax liabilities, that, if not paid, could
result in a Material Adverse Effect, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
          SECTION 5.04 Maintenance of Properties; Insurance. (a) The Company
will keep, and will cause each Subsidiary to keep, all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted.
          (b) The Company will maintain or cause to be maintained with, in the
good faith judgment of the Company, financially sound and reputable insurers, or
through self-insurance, insurance with respect to its properties and business
and the properties and businesses of the Subsidiaries against loss or damage of
the kinds customarily insured against by business enterprises of established
reputation engaged in the same or similar business and similarly situated, of
such types and in such amounts as are customarily carried under similar
circumstances by such other corporations. Such insurance may include
self-insurance or be subject to co-insurance, deductibility or similar clauses
which, in effect, result in self-insurance of certain losses, provided that such
self-insurance is in accord with the approved practices of business enterprises
of established reputation similarly situated and adequate insurance reserves are
maintained in connection with such self-insurance, and, notwithstanding the
foregoing provisions of this Section 5.04 the Company or any Subsidiary may
effect workers’ compensation or similar insurance in respect of operations in
any state or other jurisdiction either through an insurance fund operated by
such state or other jurisdiction or by causing to be maintained a system or
systems of self-insurance in accord with applicable laws.
          SECTION 5.05 Books and Records; Inspection Rights. The Company will,
and will cause each of the Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Company will, and
will cause each of the Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice during
normal business hours, to visit and inspect its properties, to examine and make
extracts from its books and records (subject to compliance with confidentiality
agreements and applicable copyright law), and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such times,
and as often, as reasonably requested.

-50-



--------------------------------------------------------------------------------



 



          SECTION 5.06 Compliance with Laws. The Company will, and will cause
each of the Subsidiaries to, comply with all Requirements of Law applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          SECTION 5.07 Use of Proceeds. The proceeds of the Loans and Letters of
Credit will be used only for (a) the construction of a natural gas pipeline,
(b) the payment of related expenses and (c) other limited liability company
purposes.
ARTICLE VI.
NEGATIVE COVENANTS
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been indefeasibly
paid in full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:
          SECTION 6.01 Liens. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except Permitted Encumbrances and liens created pursuant to Section 2.05(i).
          SECTION 6.02 Indebtedness. The Company will not, and will not permit
any of the Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness except
          (a) Indebtedness pursuant to this Agreement;
          (b) unsecured Indebtedness;
          (c) Indebtedness in respect of Hedging Agreements entered into the
ordinary course of business and not for speculation; and
          (d) Capital Lease Obligations, together with extensions, renewals and
refinancings thereof, in an aggregate principal amount not to exceed $20,000,000
at any one time outstanding.
          SECTION 6.03 Transactions with Affiliates. The Company will not, and
will not permit any of the Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties and
(b) transaction between or among the Company and wholly-owned Subsidiaries not
involving any other Affiliate.
          SECTION 6.04 Restrictive Agreements. The Company will not, and will
not permit any of the Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any

-51-



--------------------------------------------------------------------------------



 



agreement or other arrangement that prohibits, restricts or imposes any
condition upon the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its Capital Stock or to make or
repay loans or advances to the Company or any other such Subsidiary, provided
that the foregoing shall not apply to restrictions and conditions imposed by law
or by this Agreement.
          SECTION 6.05 Fundamental Changes. The Company will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all (or substantially all) of its assets, or all or substantially
all of the stock of or other equity interest in any of the Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve,
unless: (a) at the time thereof and immediately after giving effect thereto no
Event of Default or Default shall have occurred and be continuing; and (b) the
Company is the surviving entity or the recipient of any such sale, transfer,
lease or other disposition of assets, provided, that no such merger,
consolidation, sale, transfer, lease or other disposition shall have the effect
of releasing the Company from any of the Obligations.
ARTICLE VII.
EVENTS OF DEFAULT
          SECTION 7.01 Events of Default and Remedies. If any of the following
events (“Events of Default”) shall occur and be continuing:
          (a) the principal of any Loan or any reimbursement obligation in
respect of any LC Disbursement shall not be paid when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment or otherwise;
          (b) any interest or any Loan or any fee or any other amount (other
than an amount referred to in clause (a) of this Article) payable under this
Agreement or any other Loan Document shall not be paid, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;
          (c) any representation or warranty made herein or by any Credit Party
in any Loan Document or in any document, certificate or financial statement
delivered in connection with this Agreement or any other Loan Document shall
prove to have been incorrect in any material respect when made or deemed made or
reaffirmed, as the case may be;
          (d) (i) the Company shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.01(c)(i), 5.02 (with respect to
the Company’s existence) or 5.07 or in Article VI; (ii) ETP shall fail to
observe or perform any covenant contained in Section 6.03 of the ETP Credit
Agreement as incorporated by reference into the ETP Guaranty or contained in
Article VII of the ETP Credit Agreement as incorporated by reference into
Article V of the ETP Guaranty; (iii) KMEP shall fail to observe any covenant
contained in Article VI of the KMEP Credit Agreement as incorporated by
reference into Article V of the KMEP Guaranty; or (iv) any other Guarantor shall
fail to observe or perform any negative covenant contained in its Guaranty (by
incorporation or otherwise),

-52-



--------------------------------------------------------------------------------



 



          (e) any Credit Party shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement or any other Loan Document to
which it is a party (other than those specified in Section 7.01(a),
Section 7.01(b) or Section 7.01(d)) and, in any event, such failure shall remain
unremedied for thirty (30) calendar days after the earlier of (i) notice of such
failure shall have been given to such Credit Party by the Administrative Agent
or any Lender or, (ii) a Responsible Officer of such Credit Party becomes aware
of such failure;
          (f) other than as specified in Section 7.01(a) or (b), (i) any Credit
Party or any of its Subsidiaries fails to make (whether as primary obligor or as
guarantor or other surety) any payment of principal of, or interest or premium,
if any, on any item or items of Indebtedness (other than as specified in
Section 7.01(a), Section 7.01(b) or in any Guaranty) and any payment in respect
of any Hedging Agreement beyond any period of grace provided with respect
thereto (not to exceed thirty (30) days); provided that the aggregate
outstanding principal amount of all Indebtedness including payment obligations
in respect of all Hedging Agreements as to which such a payment default shall
occur and be continuing is equal to or exceeds the Threshold Amount for such
Credit Party, or (ii) any Credit Party or any of its Subsidiaries fails to duly
observe, perform or comply with any agreement with any Person or any term or
condition of any instrument, or any event or condition specified in any such
agreement or instrument shall occur and be continuing, if such failure, event or
condition, either individually or in the aggregate, shall have resulted in the
acceleration of the payment of Indebtedness with an aggregate face amount which
is equal to or exceeds the Threshold Amount for such Credit Party; provided that
this Section 7.01(f) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness, so long as such Indebtedness is paid in full when due;
          (g) an involuntary case shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Party or any of its Material Subsidiaries or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Credit Party or any of its Material
Subsidiaries or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;
          (h) any Credit Party or any of its Material Subsidiaries shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, winding-up, reorganization or other relief under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or petition described in Section 7.01(g),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for such Credit Party or any such
Material Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
          (i) any Credit Party or any of its Material Subsidiaries shall become
unable, admit in writing or fail generally to pay its debts as they become due;

-53-



--------------------------------------------------------------------------------



 



          (j) one or more judgments for the payment of money in an aggregate
amount in excess of its Threshold Amount shall be rendered against any Credit
Party, any of its Subsidiaries or any combination thereof and the same shall
remain undischarged for a period of thirty (30) consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of any Credit Party or
any of its Subsidiaries to enforce any such judgment;
          (k) any member of the ERISA Group of which any Credit Party or any of
its Subsidiaries is a part shall fail to pay when due an amount which it shall
have become liable to pay under Title IV of ERISA; or notice of intent to
terminate a Plan shall be filed under Title IV of ERISA by any member of such
ERISA Group, any plan administrator or any combination of the foregoing; or the
PBGC shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Plan; or a condition
shall exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Plan must be terminated; or there shall occur a complete
or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of such ERISA Group to incur a current
payment obligation; and in each of the foregoing instances such condition could
reasonably be expected to result in a Material Adverse Effect;
          (l) any Credit Party or any Affiliate of any Credit Party shall
petition or apply for or obtain any order restricting payment by any Issuing
Bank under any Letter of Credit or extending such Issuing Bank’s liability under
such Letter of Credit beyond the expiration date stated therein or otherwise
agreed to by such Issuing Bank; or
          (m) any Loan Document, at any time after its execution and delivery
and for any reason other than the agreement or action (or omission to act) of
the Lenders or satisfaction in full of all the Obligations ceases to be in full
force and effect or is declared by a court of competent jurisdiction to be null
and void, invalid or unenforceable in any material respect; or any Credit Party
party thereto denies in writing that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
the same;
then, and in any such event, and at any time thereafter, if any such Event of
Default shall then remain uncured in accordance with the terms (including the
permitted time periods) of the Guaranties, the Administrative Agent, may, and
upon the written request of the Required Lenders shall, by notice (including
notice sent by telecopy) to the Credit Parties (a “Notice of Default”) take any
or all of the following actions, without prejudice to the rights of the
Administrative Agent, any Lender or other holder of any of the Obligations to
enforce its claims against the Company (provided that, if an Event of Default
specified in Section 7.01(g) or Section 7.01(h) shall occur with respect to any
Credit Party or any of its Material Subsidiaries, the result of which would
occur upon the giving of a Notice of Default as specified in clauses (i),
(ii) and (v) below, shall occur automatically without the giving of any Notice
of Default): (i) declare the Total Commitment terminated, whereupon the
Commitments of the Lenders shall forthwith terminate immediately and any accrued
Commitment Fees shall forthwith become due and payable without any other notice
of any kind; (ii) declare the principal of and any accrued interest in respect
of all Loans, and all the other Obligations owing hereunder and under the other
Loan Documents, to be, whereupon the same shall become, forthwith due and
payable without

-54-



--------------------------------------------------------------------------------



 



presentment, demand, notice of demand or of dishonor and nonpayment, protest,
notice of protest, notice of intent to accelerate, declaration or notice of
acceleration or any other notice of any kind, all of which are hereby waived;
(iii) exercise any rights or remedies under the Loan Documents; (iv) terminate
any Letter of Credit which may be terminated in accordance with its terms
(whether by the giving of notice to the beneficiary or otherwise); and
(v) direct the Company to comply, and the Company agrees that upon receipt of
such notice (or upon the occurrence of an Event of Default specified in
Section 7.01(g) or Section 7.01(h)) it will comply, with the provisions of
Section 2.05(i).
ARTICLE VIII.
THE ADMINISTRATIVE AGENT
          SECTION 8.01 Appointment, Powers and Immunities. Each Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as its agent
hereunder and under the other Loan Documents with such powers as are
specifically delegated to the Administrative Agent by the terms of this
Agreement and such other Loan Documents, together with such other powers as are
reasonably incidental thereto. The Administrative Agent (which term as used in
this sentence and in Section 8.05 and the first sentence of Section 8.06 shall
include reference to its Affiliates and its Affiliates’ officers, directors,
employees, attorneys, accountants, experts and agents): (a) shall have no duties
or responsibilities except those expressly set forth in the Loan Documents, and
shall not by reason of the Loan Documents be a trustee or fiduciary for any
Lender; (b) makes no representation or warranty to any Lender and shall not be
responsible to the Lenders for any recitals, statements, representations or
warranties contained in this Agreement, or in any certificate or other document
referred to or provided for in, or received by any of them under, this
Agreement, or for the value, validity, effectiveness, genuineness, execution,
legality, enforceability or sufficiency of this Agreement, any other Loan
Document or any other document referred to or provided for herein or therein or
for any failure by the Company or any other Person (other than the
Administrative Agent) to perform any of its obligations hereunder or thereunder
or for the existence or value of, or the perfection or priority of any Lien
upon, any collateral security or the financial or other condition of the
Company, the Subsidiaries or any other obligor or guarantor; (c) except pursuant
to Section 8.07 shall not be required to initiate or conduct any litigation or
collection proceedings hereunder; and (d) shall not be responsible for any
action taken or omitted to be taken by it hereunder or under any other document
or instrument referred to or provided for herein or in connection herewith
including its own ordinary negligence, except for its own gross negligence,
willful misconduct or unlawful conduct. The Administrative Agent may employ
agents, accountants, attorneys and experts and shall not be responsible for the
negligence or misconduct of any such agents, accountants, attorneys or experts
selected by it in good faith or any action taken or omitted to be taken in good
faith by it in accordance with the advice of such agents, accountants, attorneys
or experts. The Administrative Agent may deem and treat the payee named in any
Note as the holder thereof for all purposes hereof unless and until a notice of
the assignment or transfer thereof permitted hereunder shall have been filed
with the Administrative Agent. The Administrative Agent is authorized to release
any cash collateral that is permitted to be released pursuant to the terms of
this Agreement.
          SECTION 8.02 Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon any certification, notice or other
communication (including any

-55-



--------------------------------------------------------------------------------



 



thereof by telephone, telecopier or electronic communication) believed by it to
be genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Administrative Agent
in good faith.
          SECTION 8.03 Defaults; Events of Default. The Administrative Agent
shall not be deemed to have knowledge of the occurrence of a Default or an Event
of Default (other than the non-payment of principal or interest on the Loans or
of fees or the failure to reimburse LC Disbursements) unless the Administrative
Agent has received notice from a Lender or the Company specifying such Default
or Event of Default and stating that such notice is a “Notice of Default”. In
the event that the Administrative Agent receives such a notice of the occurrence
of a Default or Event of Default, the Administrative Agent shall give prompt
notice thereof to the Lenders. In the event of a payment Default or Event of
Default, the Administrative Agent shall give each Lender prompt notice of each
such payment Default or Event of Default.
          SECTION 8.04 Rights as a Lender. With respect to its Commitments and
the Loans made by it and its issuance, or its participation in the issuance, of
each Letter of Credit, RBS (and any successor acting as Administrative Agent) in
its capacity as a Lender hereunder shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not
acting as the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless the context otherwise indicates, include the Administrative Agent in its
individual capacity. RBS (and any successor acting as Administrative Agent) and
its Affiliates may (without having to account therefor to any Lender) accept
deposits from, lend money to and generally engage in any kind of banking, trust
or other business with the Company (and any of its Affiliates) as if it were not
acting as the Administrative Agent. RBS and its Affiliates may accept fees and
other consideration from the Company for services in connection with this
Agreement or otherwise without having to account for the same to the Lenders.
          SECTION 8.05 INDEMNIFICATION. THE LENDERS AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT, THE SYNDICATION AGENT AND THE CO-DOCUMENTATION AGENTS
RATABLY IN ACCORDANCE WITH THEIR APPLICABLE PERCENTAGES FOR THE INDEMNITY
MATTERS DESCRIBED IN SECTION 9.03 TO THE EXTENT NOT INDEMNIFIED OR REIMBURSED BY
THE COMPANY UNDER SECTION 9.03, BUT WITHOUT LIMITING THE OBLIGATIONS OF THE
COMPANY UNDER SAID SECTION 9.03 AND FOR ANY AND ALL OTHER LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS OF ANY KIND AND NATURE WHATSOEVER WHICH MAY BE IMPOSED
ON, INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT, THE SYNDICATION
AGENT OR THE CO-DOCUMENTATION AGENTS, AS THE CASE MAY BE, IN ANY WAY RELATING TO
OR ARISING OUT OF: (A) THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT CONTEMPLATED BY
OR REFERRED TO HEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY, BUT EXCLUDING,
UNLESS A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, NORMAL
ADMINISTRATIVE COSTS AND EXPENSES INCIDENT TO THE PERFORMANCE OF ITS AGENCY
DUTIES, IF ANY, HEREUNDER OR (B) THE ENFORCEMENT OF ANY OF THE TERMS OF THIS
AGREEMENT OR OF ANY

-56-



--------------------------------------------------------------------------------



 



OTHER LOAN DOCUMENT; WHETHER OR NOT ANY OF THE FOREGOING SPECIFIED IN THIS
SECTION 8.05 ARISES FROM THE SOLE OR CONCURRENT NEGLIGENCE OF THE ADMINISTRATIVE
AGENT, THE SYNDICATION AGENT OR THE CO-DOCUMENTATION AGENTS, AS THE CASE MAY BE;
PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY OF THE FOREGOING TO THE EXTENT
THEY ARISE FROM THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR UNLAWFUL CONDUCT OF
THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT OR THE CO-DOCUMENTATION AGENTS,
AS THE CASE MAY BE.
          SECTION 8.06 Non-Reliance on Agents and Other Lenders. Each Lender
acknowledges and agrees that it has, independently and without reliance on the
Administrative Agent, the Syndication Agent, the Co-Documentation Agents or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of the Company and the Subsidiaries
and its decision to enter into this Agreement, and that it will, independently
and without reliance upon the Administrative Agent, the Syndication Agent, the
Co-Documentation Agents or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement. None
of the Administrative Agent, the Syndication Agent nor the Co-Documentation
Agents shall be required to keep itself informed as to the performance or
observance by any Credit Party of this Agreement, the other Loan Documents or
any other document referred to or provided for herein or to inspect the
properties or books of the Company. Except for notices, reports and other
documents and information expressly required to be furnished to the Lenders by
the Administrative Agent, none of the Administrative Agent, the Syndication
Agent nor the Co-Documentation Agents shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Company (or any of its Affiliates) which
may come into the possession of such Agent or any of its respective Affiliates.
In this regard, each Lender acknowledges that Andrews Kurth LLP is acting in
this transaction as special counsel to the Administrative Agent only. Each
Lender and each other Agent will consult with its own legal counsel to the
extent that it deems necessary in connection with this Agreement and other Loan
Documents and the matters contemplated herein and therein.
          SECTION 8.07 Action by Administrative Agent. Except for action or
other matters expressly required of the Administrative Agent hereunder, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder unless it shall (a) receive written instructions from
the Required Lenders (or all of the Lenders as expressly required by
Section 9.02) specifying the action to be taken, and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions of the Required Lenders (or all of the Lenders as expressly
required by Section 9.02) and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default or Event of Default has occurred and is continuing, the Administrative
Agent shall take such action with respect to such Default or Event of Default as
shall be directed by the Required Lenders (or all of the Lenders as required by
Section 9.02) in the written instructions (with indemnities) described in this
Section 8.07; provided that, unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or

-57-



--------------------------------------------------------------------------------



 



refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders. In no
event, however, shall the Administrative Agent be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or applicable law.
          SECTION 8.08 Resignation or Removal of Administrative Agent. Subject
to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Company, and the Administrative Agent may be
removed at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent (so long as no Default or Event of Default
exists) with the prior written consent of the Company (which consent will not
unreasonably be withheld). If no successor Administrative Agent shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent’s giving of
notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent (so long as no Default or
Event of Default exists) with the prior written consent of the Company (which
consent will not unreasonably be withheld). Upon the acceptance of such
appointment hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Article VIII
and Section 9.03 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the
Administrative Agent.
          SECTION 8.09 Duties of Syndication Agent, Co-Documentation Agents,
Joint Lead Arrangers and Joint Bookrunners. Notwithstanding the indemnity of the
Syndication Agent and the Co-Documentation Agents contained in Section 8.05,
nothing contained in this Agreement shall be construed to impose any obligation
or duty whatsoever on any Person named on the cover of this Agreement or
elsewhere in this Agreement as a Syndication Agent, Co-Documentation Agents,
Joint Lead Arranger or Joint Book Runner, Lead Arranger or Lead Book Runner,
other than those applicable to all Lenders as such.
          SECTION 8.10 Administrative Agent as Agent for the Lenders. By its
execution of this Agreement, each Lender hereby authorizes the Administrative
Agent to execute and deliver the Guaranties as the agent of such Lender.
ARTICLE IX.
MISCELLANEOUS
          SECTION 9.01 Notices, Etc. (a) The Administrative Agent, any Issuing
Bank, any Lender or the holder of any of the Obligations, giving consent or
notice or making any request of the Company provided for hereunder, shall notify
each Lender (in the case of the Administrative Agent and each Issuing Bank) and
the Administrative Agent (in the case of a Lender or an Issuing Bank) thereof.
In the event that the holder of any of the Obligations (including any Lender)
shall transfer such Obligations, it shall promptly so advise the Administrative
Agent which shall be entitled to assume conclusively that no transfer of any
Note

-58-



--------------------------------------------------------------------------------



 



or of any of the Obligations has been made by any holder (including any Lender)
unless and until the Administrative Agent receives notice to the contrary.
          (b) Except with respect to notices and other communications expressly
permitted to be given by telephone, all notices, consents, requests, approvals,
demands and other communications (collectively “Communications”) provided for
herein shall be in writing (including facsimile and electronic mail
Communications) and mailed, telecopied or delivered:

         
 
  (i)   if to the Company, to it at:
 
       
 
      800 E. Sonterra Blvd.
 
      San Antonio, Texas 78258
 
      Attention: Mike Doss
 
      Telecopy No: (210) 403-7547;
 
       
 
  (ii)   if to the Administrative Agent, to it at:
 
       
 
      The Royal Bank of Scotland plc
 
      600 Washington Blvd.
 
      Stamford, Connecticut 06901
 
      Attention: Juanita Baird
 
      Telephone: (212) 401-1420
 
      Telecopy No.: (203) 873-5300
 
      E-mail: juanita.baird@rbs.com
 
      Group Email: gbmnaagency@rbs.com
 
       
 
  (iii)   if to any other Lender or to any Issuing Bank, to it at its address
(or telecopy number) set forth in the Administrative Questionnaire delivered by
such Person to the Administrative Agent or in the Assignment and Assumption
executed by such Person;

or, in the case of any party hereto, such other address or telecopy number as
such party may hereafter specify for such purpose by notice to the other
parties.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent if a confirmation has
been received and, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient. Notices delivered through electronic
communications to the extent provided in paragraph (d) below, shall be effective
as provided in said paragraph (d).

-59-



--------------------------------------------------------------------------------



 



          (d) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Article Two if such Lender or such Issuing Bank, as applicable, has notified
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. Administrative Agent or Company may, in its
reasonable discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its electronic mail address as
described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
          SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising, and no
course of dealing with respect to, any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. No notice to or demand on the Company in any case shall
entitle the Company to any other or further notice or demand in similar or other
circumstances. No waiver of any provision of this Agreement or consent to any
departure therefrom shall in any event be effective unless the same shall be
permitted by Section 9.02(b), and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, neither the making of a Loan nor the
issuance of a Letter of Credit shall be construed as a waiver of any Default or
Event of Default, regardless of whether the Administrative Agent, any Lender or
any Issuing Bank may have had notice or knowledge of such Default at the time.
          (b) No provision of this Agreement or any other Loan Document
provision may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Credit Party party thereto and the
Required Lenders or by such Credit Party and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder or
under the Fee Letter, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement (including any payment required by Section 2.05(b),
or any interest thereon, or any fees payable hereunder or under the Fee Letter,
or

-60-



--------------------------------------------------------------------------------



 



reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change any provision of this Agreement in a
manner that would alter the pro rata sharing of payments required hereunder,
without the written consent of each Lender, (v) release any Guarantor or any
Guaranty, or (vi) change any of the provisions of this Section 9.02(b),
Section 9.05 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or any Issuing Bank hereunder without the prior written
consent of the Administrative Agent or such Issuing Bank, as the case may be.
          SECTION 9.03 Payment of Expenses, Indemnities, etc. The Company
agrees:
          (a) to pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of this Agreement or any amendments, modifications or waivers
of the provisions hereof, (ii) all reasonable out-of-pocket expenses incurred by
any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Letters of Credit.
          (b) TO INDEMNIFY THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, THE
CO-DOCUMENTATION AGENTS, THE JOINT BOOK RUNNERS, THE JOINT LEAD ARRANGERS, EACH
ISSUING BANK AND EACH LENDER AND EACH OF THEIR AFFILIATES AND EACH OF THEIR
OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES, AGENTS, ATTORNEYS, ACCOUNTANTS
AND EXPERTS (“INDEMNIFIED PARTIES”) FROM, HOLD EACH OF THEM HARMLESS AGAINST AND
PROMPTLY UPON DEMAND PAY OR REIMBURSE EACH OF THEM FOR, THE INDEMNITY MATTERS
WHICH MAY BE REASONABLY INCURRED BY OR ASSERTED AGAINST OR INVOLVE ANY OF THEM
(WHETHER OR NOT ANY OF THEM IS DESIGNATED A PARTY THERETO) AS A RESULT OF,
ARISING OUT OF OR IN ANY WAY RELATED TO (I) ANY ACTUAL OR PROPOSED USE BY THE
COMPANY OF THE PROCEEDS OF ANY OF THE LOANS, OR ANY LETTER OF CREDIT, (II) THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS, (III) THE OPERATIONS
OF THE BUSINESS OF THE COMPANY AND THE SUBSIDIARIES, (IV) THE FAILURE OF THE
COMPANY OR ANY SUBSIDIARY TO COMPLY WITH THE TERMS OF THIS AGREEMENT, OR WITH
ANY REQUIREMENT OF LAW, (V) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH
OF ANY WARRANTY OF THE COMPANY SET FORTH IN ANY OF THE LOAN

-61-



--------------------------------------------------------------------------------



 



DOCUMENTS, (VI) THE ISSUANCE, EXECUTION AND DELIVERY OR TRANSFER OF OR PAYMENT
OR FAILURE TO PAY UNDER ANY LETTER OF CREDIT, (VII) THE PAYMENT OF A DRAWING
UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR
OTHER IMPROPER PRESENTATION OF THE MANUALLY EXECUTED DRAFT(S) AND
CERTIFICATION(S), (VIII) THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR
HEREIN, OR (IX) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, INCLUDING THE REASONABLE
FEES AND DISBURSEMENTS OF COUNSEL AND ALL OTHER EXPENSES INCURRED IN CONNECTION
WITH INVESTIGATING, DEFENDING OR PREPARING TO DEFEND ANY SUCH ACTION, SUIT,
PROCEEDING (INCLUDING ANY INVESTIGATIONS, LITIGATION OR INQUIRIES) OR CLAIM AND
INCLUDING ALL INDEMNITY MATTERS ARISING BY REASON OF THE ORDINARY NEGLIGENCE OF
ANY INDEMNIFIED PARTY, BUT EXCLUDING ALL INDEMNITY MATTERS ARISING SOLELY BY
REASON OF CLAIMS BETWEEN THE LENDERS OR ANY LENDER AND THE ADMINISTRATIVE AGENT,
THE SYNDICATION AGENT, THE CO-DOCUMENTATION AGENTS OR A LENDER’S SHAREHOLDERS
AGAINST THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, THE CO-DOCUMENTATION
AGENTS OR LENDER OR BY REASON OF THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR
UNLAWFUL CONDUCT ON THE PART OF THE INDEMNIFIED PARTY SEEKING INDEMNIFICATION.
          (c) TO INDEMNIFY AND HOLD HARMLESS FROM TIME TO TIME THE INDEMNIFIED
PARTIES FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, COST RECOVERY ACTIONS,
ADMINISTRATIVE ORDERS OR PROCEEDINGS, DAMAGES AND LIABILITIES TO WHICH ANY SUCH
PERSON MAY BECOME SUBJECT (I) UNDER ANY ENVIRONMENTAL LAW APPLICABLE TO THE
COMPANY OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES OR ASSETS, INCLUDING THE
TREATMENT OR DISPOSAL OF HAZARDOUS MATERIALS ON ANY OF THEIR PROPERTIES OR
ASSETS, (II) AS A RESULT OF THE BREACH OR NON-COMPLIANCE BY THE COMPANY OR ANY
SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE COMPANY OR ANY
SUBSIDIARY, (III) DUE TO PAST OWNERSHIP BY THE COMPANY OR ANY SUBSIDIARY OF ANY
OF THEIR PROPERTIES OR ASSETS OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES OR
ASSETS WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN
PRESENT LIABILITY, (IV) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT OR
DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED
BY THE COMPANY OR ANY SUBSIDIARY, OR (V) ANY OTHER ENVIRONMENTAL, HEALTH OR
SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS.
          (d) No Indemnified Party may settle any claim to be indemnified
without the consent of the indemnitor, such consent not to be unreasonably
withheld; provided, that the indemnitor may not reasonably withhold consent to
any settlement that an Indemnified Party proposes, if the indemnitor does not
have the financial ability to pay all its obligations

-62-



--------------------------------------------------------------------------------



 



outstanding and asserted against the indemnitor at that time, including the
maximum potential claims against the Indemnified Party to be indemnified
pursuant to this Section 9.03.
          (e) In the case of any indemnification hereunder, the Administrative
Agent or Lender, as appropriate shall give notice to the Company of any such
claim or demand being made against the Indemnified Party and the Company shall
have the non-exclusive right to join in the defense against any such claim or
demand; provided that if the Company provides a defense, the Indemnified Party
shall bear its own cost of defense unless there is a conflict between the
Company and such Indemnified Party.
          (f) THE FOREGOING INDEMNITIES SHALL EXTEND TO THE INDEMNIFIED PARTIES
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING, ALL TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE
RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE INDEMNIFIED PARTIES OR BY
REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF THE
INDEMNIFIED PARTIES. TO THE EXTENT THAT AN INDEMNIFIED PARTY IS FOUND TO HAVE
COMMITTED AN ACT OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR ENGAGED IN
UNLAWFUL CONDUCT, THIS CONTRACTUAL OBLIGATION OF INDEMNIFICATION SHALL CONTINUE
BUT SHALL ONLY EXTEND TO THE PORTION OF THE CLAIM THAT IS DEEMED TO HAVE
OCCURRED BY REASON OF EVENTS OTHER THAN THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT
OR UNLAWFUL CONDUCT OF THE INDEMNIFIED PARTY.
          (g) The Company’s obligations under this Section 9.03 shall survive
any termination of this Agreement and the Commitments, the payment of the Loans
and the expiration of the Letters of Credit and shall continue thereafter in
full force and effect, for a period of six years.
          (h) To the extent that the Company fails to pay any amount required to
be paid by it to the Administrative Agent or any Issuing Bank under this
Section 9.03, each Lender severally agrees to pay to the Administrative Agent or
such Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or such
Issuing Bank in its capacity as such.
          (i) The Company shall pay any amounts due under this Section 9.03
within thirty (30) days of the receipt by the Company of notice of the amount
due.
          SECTION 9.04 Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of each of

-63-



--------------------------------------------------------------------------------



 



the Administrative Agent, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
          SECTION 9.05 Assignments and Participations.
          (a) The Company may not assign its rights or obligations hereunder or
under any Letter of Credit without the prior consent of all of the Lenders and
the Administrative Agent.
          (b) Any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans and other Obligations at the time owing to it);
provided that (i) except in the case of an assignment to a Lender or an
Affiliate of a Lender, each of the Company and the Administrative Agent (and, in
the case of an assignment of all or a portion of a Commitment or any Lender’s
obligations in respect of its LC Exposure or Swingline Exposure, the Issuing
Banks and the Swingline Lender) must give their prior written consent to such
assignment (which consent shall not be unreasonably withheld), (ii) except in
the case of an assignment to a Lender or an Affiliate of a Lender or an
assignment of the entire remaining amount of the assigning Lender’s Commitment,
the amount of the Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $10,000,000 unless each of the Company and the Administrative Agent
otherwise consent, (iii) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement, (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each such assignment, and (v) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire; provided further that any consent of the
Company otherwise required under this Section 9.05(b) shall not be required if
an Event of Default has occurred and is continuing. Notwithstanding the
foregoing, no assignment shall be permitted to the Company, any Guarantor or
their affiliates or subsidiaries. Upon acceptance and recording pursuant to
Section 9.05(d), from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 9.05(e).
          (c) The Administrative Agent, acting for this purpose as an agent of
the Company, shall maintain at one of its offices, a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and the LC Disbursements owing to (or for the account of) each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Company, the Administrative Agent, the

-64-



--------------------------------------------------------------------------------



 



Issuing Banks and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, any Issuing Bank (solely with respect
to its Commitment) and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
          (d) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section 9.05(b),
any tax forms, any information required under Section 9.15 and any written
consent to such assignment required by Section 9.05(b), the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
          (e) Any Lender may, without the consent of the Company or the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (excluding the Company, any Guarantor or their
affiliates or subsidiaries) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans and other Obligations owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Company, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to Section 9.05(f), the Company agrees that each Participant shall be
entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 9.05(b)), and be indemnified under Section 9.03 as if it were a Lender.
In addition, each agreement creating any participation must include an agreement
by the Participant to be bound by the provisions of Section 9.12.
          (f) A Participant shall not be entitled to receive any greater payment
under Section 2.14, 2.15 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Company’s prior written consent. A Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 2.16 unless
the Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Company, to comply with Section
2.16(e) as though it were a Lender.
          (g) The Lenders may furnish any information concerning the Company in
the possession of the Lenders from time to time to assignees and Participants
(including prospective assignees and participants); provided that, such Persons
agree to be bound by the provisions of Section 9.12 hereof.

-65-



--------------------------------------------------------------------------------



 



          (h) Notwithstanding anything in this Section 9.05 to the contrary, any
Lender may assign and pledge its Notes to any Federal Reserve Bank or the United
States Treasury as collateral security pursuant to Regulation A and any
operating circular issued by such Federal Reserve System and/or such Federal
Reserve Bank or any central bank. No such assignment and/or pledge shall release
the assigning and/or pledging Lender from its obligations hereunder.
          (i) Notwithstanding any other provisions of this Section 9.05, no
transfer or assignment of the interests or obligations of any Lender or any
grant of participations therein shall be permitted if such transfer, assignment
or grant would require the Company to file a registration statement with the SEC
or to qualify the Loans and other extensions of credit hereunder under the “Blue
Sky” laws of any state.
          SECTION 9.06 Survival; Reinstatement. (a) All covenants, agreements,
representations and warranties made by the Company herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement, the
making of any Loans and the issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal or any accrued
interest on any Loan, any LC Disbursement or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.
          (b) To the extent that any payments on the Obligations are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver or other
Person under any bankruptcy law, common law or equitable cause, then to such
extent, the Obligations so satisfied shall be revived and continue as if such
payment or proceeds had not been received.
          SECTION 9.07 Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and the Fee Letter constitute the entire contract among the
parties hereto relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof (including the Information Memorandum). Except as provided in
Section 3.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

-66-



--------------------------------------------------------------------------------



 



          SECTION 9.08 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 9.09 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of the Company against any of and all the
Obligations now or hereafter existing under this Agreement and the other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such Obligations may be
unmatured. The rights of each Lender under this Section 9.09 are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
          SECTION 9.10 Governing Law; Jurisdiction; Consent to Service of
Process.
          (a) This Agreement and the other Loan Documents shall be governed by
and construed in accordance with the laws of the State of New York.
          (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BROUGHT BY THE COMPANY SHALL BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK. BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND
IN RESPECT OF ITS PROPERTY AND ASSETS, UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS WITH RESPECT TO ANY SUCH ACTION OR
PROCEEDING. THE COMPANY HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS CT
CORPORATION SYSTEM, INC., WITH OFFICES ON THE DATE HEREOF AT 111 8TH AVENUE, NEW
YORK, NEW YORK 10011, AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE AND ACCEPT
FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL
LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH
ACTION OR PROCEEDING. IF FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND AGENT SHALL
CEASE TO BE AVAILABLE TO ACT AS SUCH, THE COMPANY AGREES TO DESIGNATE A NEW
DESIGNEE, APPOINTEE AND AGENT IN NEW YORK, NEW YORK ON THE TERMS AND FOR THE
PURPOSES OF THIS PROVISION SATISFACTORY TO THE ADMINISTRATIVE AGENT. THE COMPANY
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS
PROVIDED IN SECTION 9.01, SUCH SERVICE TO BECOME EFFECTIVE THIRTY DAYS AFTER
SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT

-67-



--------------------------------------------------------------------------------



 



OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
THE COMPANY IN ANY OTHER JURISDICTION.
          (c) THE COMPANY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (b) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES, TO
THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO PLEAD OR CLAIM, AND
AGREES NOT TO PLEAD OR CLAIM, THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
          (d) EACH PARTY HERETO HEREBY (I) IRREVOCABLY WAIVES, TO THE MAXIMUM
EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (II) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(III) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 9.10.
          SECTION 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
          SECTION 9.12 Confidentiality. Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates, directors, officers and employees and to its agents, including
accountants, legal counsel and other advisors who have been informed of the
confidential nature of the information provided, (b) to the extent requested

-68-



--------------------------------------------------------------------------------



 



by any regulatory authority, including the National Association of Insurance
Commissioners or any similar organization, or any nationally recognized rating
agency that requires access to information about a Lender’s investment
portfolio, (c) to the extent a Lender reasonably believes it is required by
applicable laws or regulations or by any subpoena or similar legal process (and
such Lender will provide prompt notice thereof to the Company), (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an understanding with such Person that such Person will comply
with this Section 9.12, (i) to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, and (ii)  to any direct or indirect contractual
counterparties (or the professional advisors thereto) to any swap or derivative
transaction relating to the Company and its obligations, (g) with the consent of
the Company, (h) to any credit insurance provider relating to the Company or its
Obligations, or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 9.12 or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender from a source other than the Company (unless such source is actually
known by the individual providing the information to be bound by a
confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such information). For the purposes of this
Section 9.12, “Information” means all information received from the Company
relating to it or its business, other than any such information that is known to
a Lender, publicly known or otherwise available to the Administrative Agent, any
Issuing Bank or any Lender other than through disclosure (a) by the Company, or
(b) from a source actually known to a Lender to be bound by a confidentiality
agreement or other legal or contractual obligation of confidentiality with
respect to such information. Any Person required to maintain the confidentiality
of Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if such Person maintains the
confidentiality of such Information in accordance with procedures adopted in
good faith to protect confidential Information of third parties delivered to a
lender.
          SECTION 9.13 Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan or
other Obligation, together with all fees, charges and other amounts which are
treated as interest thereon under applicable law (collectively the “Charges”),
shall exceed the maximum lawful rate (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by the Lender holding such
Loan or other Obligation in accordance with applicable law, the rate of interest
payable in respect of such Loan or other Obligation hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or other Obligation but were not payable as a result of the
operation of this Section 9.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Obligations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.
          SECTION 9.14 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT, THE NOTES (AND IN
THE CASE OF THE COMPANY AND

-69-



--------------------------------------------------------------------------------



 



THE ADMINISTRATIVE AGENT, THE FEE LETTER AND THE OTHER LOAN DOCUMENTS AND AGREES
THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT AND IS FULLY
INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”
          SECTION 9.15 USA Patriot Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies the Company that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify, and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Lender to identify the Company in accordance with the Patriot Act.

-70-



--------------------------------------------------------------------------------



 



          The parties hereto have caused this Agreement to be duly executed as
of the date and year first above written.

            FAYETTEVILLE EXPRESS PIPELINE LLC,
as the Company
      By:   /s/ Michael J. Doss     Name:   Michael J. Doss     Title:   Chief
Financial Officer and Controller    

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND plc,
as the Administrative Agent and as a Lender and
an Issuing Bank
      By:   /s/ Brian D. Williams     Name:   Brian D. Williams     Title:  
Vice President    

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC
      By:   /s/ Nicholas A. Bell     Name:   Nicholas A. Bell     Title:  
Director    

 



--------------------------------------------------------------------------------



 



            DnB NOR BANK ASA
      By:   /s/ Philip F. Kurpiewski     Name:   Philip F. Kurpiewski    
Title:   Senior Vice President    

                  By:   /s/ Cathleen Buckley       Name:   Cathleen Buckley    
Title:   Vice President    

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:   /s/ Christian A. Lacey     Name:   Christian A. Lacey     Title:  
Principal    

 



--------------------------------------------------------------------------------



 



            THE BANK OF EAST ASIA, LIMITED, LOS ANGELES BRANCH
      By:   /s/ Victor Li     Name:   Victor Li     Title:   General Manager  
 
  By:   /s/ Chong Tan     Name:   Chong Tan     Title:   Credit Manager  

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
      By:   /s/ Patrick F. Reidy     Name:   Patrick F. Reidy     Title:   SVP &
Group Head    

 



--------------------------------------------------------------------------------



 



            COMPASS BANK
      By:   /s/ Greg Determann     Name:   Greg Determann     Title:   Senior
Vice President    

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS
      By:   /s/ Edward Pak      Name:   Edward Pak      Title:   Vice President 
   

            By:   /s/ Richard Hawthorne      Name:   Richard Hawthorne     
Title:   Director     

 



--------------------------------------------------------------------------------



 



            CALYON NEW YORK BRANCH
      By:   /s/ Dixon Schultz     Name:   Dixon Schultz     Title:   Director  
 
 
  By:   /s/ Sharada Manne     Name:   Sharada Manne     Title:   Director    

 



--------------------------------------------------------------------------------



 



            CHANG HWA COMMERCIAL BANK, LTD.,
NEW YORK BRANCH
      By:   /s/ Eric Y.S. Tsai     Name:   Eric Y.S. Tsai     Title:   VP &
General Manager    

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.
      By:   /s/ Todd J. Mogil     Name:   Todd J. Mogil     Title:   Vice
President    

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE AG, CAYMAN ISLAND BRANCH
      By:   /s/ Nupur Kumar     Name:   Nupur Kumar     Title:   Vice President
   

                  By:   /s/ Shaheen Malik     Name:   Shaheen Malik     Title:  
Vice President    

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH
      By:   /s/ Rainer Meier     Name:   Rainer Meier     Title:   Director  

            By:   /s/ Ming K. Chu     Name:   Ming K. Chu     Title:   Vice
President    

 



--------------------------------------------------------------------------------



 



            ERSTE GROUP BANK AG
      By:   /s/ Bryan J. Lynch     Name:   Bryan J. Lynch     Title:   Executive
Director  

            By:   /s/ Gregory T. Aptman     Name:   Gregory T. Aptman    
Title:   Director  

 



--------------------------------------------------------------------------------



 



            FIRST COMMERCIAL BANK, NEW YORK AGENCY
      By:   /s/ May Hsiao     Name:   May Hsiao     Title:   Assistant General
Manager    

 



--------------------------------------------------------------------------------



 



            HUA NAN COMMERCIAL BANK, LTD.,
LOS ANGELES BRANCH
      By:   /s/ Oliver C. H. Hsu     Name:   Oliver C. H. Hsu     Title:   V.P.
& General Manager    

 



--------------------------------------------------------------------------------



 



            ING CAPITAL LLC
      By:   /s/ Subha Pasumarti     Name:   Subha Pasumarti     Title:  
Director    

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS
      By:   /s/ Edward Pak     Name:   Edward Pak     Title:   Vice President  
 
 
  By:   /s/ Richard Hawthorne     Name:   Richard Hawthorne     Title:  
Director    

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, NATIONAL ASSOCIATION
      By:   /s/ Ryan Vetsch     Name:   Ryan Vetsch     Title:   Authorized
Signatory    

 



--------------------------------------------------------------------------------



 



            NATIXIS
      By:   /s/ Daniel Payer     Name:   Daniel Payer     Title:   Director  

            By:   /s/ Louis P. Laville, III     Name:   Louis P. Laville, III  
  Title:   Managing Director  

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA
      By:   /s/ Jason S. York     Name:   Jason S. York     Title:   Authorized
Signatory    

 



--------------------------------------------------------------------------------



 



            STATE BANK OF INDIA, CHICAGO
      By:   /s/ Ashok Gulla     Name:   Ashok Gulla     Title:   VP Head
(Credit)    

 



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING CORPORATION
      By:   /s/ Masakazu Hasegawa     Name:   Masakazu Hasegawa     Title:  
General Manager    

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC
      By:   /s/ Irja R. Otsa     Name:   Irja R. Otsa     Title:   Associate
Director – Banking Products Services, US    
 
  By:   /s/ Mary E. Evans     Name:   Mary E. Evans     Title:   Associate
Director – Banking Products Services, US    

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Mark E. Thompson     Name:   Mark E. Thompson     Title:  
Senior Vice President    

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK NA
      By:   /s/ William S. Rogers     Name:   William S. Rogers     Title:  
Senior Vice President    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01
COMMITMENTS

         
The Royal Bank of Scotland plc
  $ 70,000,000.00  
Barclays Bank PLC.
  $ 70,000,000.00  
DnB NOR Bank ASA
  $ 70,000,000.00  
Bank of America, N.A.
  $ 40,000,000.00  
The Bank of East Asia, Limited, Los Angeles Branch
  $ 15,000,000.00  
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 61,000,000.00  
Compass Bank
  $ 49,000,000.00  
BNP Paribas
  $ 49,000,000.00  
Calyon New York Branch
  $ 49,000,000.00  
Chang Hwa Commercial Bank, Ltd., New York Branch
  $ 10,000,000.00  
Citibank, N.A.
  $ 49,000,000.00  
Credit Suisse, Cayman Island Branch
  $ 49,000,000.00  
Deutsche Bank AG New York Branch
  $ 61,000,000.00  
Erste Group Bank AG
  $ 15,000,000.00  
First Commercial Bank, New York Agency
  $ 10,000,000.00  
Hua Nan Commercial Bank, Ltd., Los Angeles Branch
  $ 10,000,000.00  
ING Capital LLC
  $ 61,000,000.00  
Mega International Commercial Bank Co., Ltd. Los Angeles Branch
  $ 10,000,000.00  
Morgan Stanley Bank, National Association
  $ 49,000,000.00  
Natixis
  $ 49,000,000.00  
Royal Bank of Canada
  $ 40,000,000.00  
State Bank of India, Chicago
  $ 15,000,000.00  
Sumitomo Mitsui Banking Corporation
  $ 49,000,000.00  
UBS Loan Finance LLC
  $ 40,000,000.00  
U.S. Bank National Association
  $ 49,000,000.00  
Wells Fargo Bank NA
  $ 61,000,000.00  
 
       
TOTAL
  $ 1,100,000,000.00  
 
     

Schedule 1.01 - Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.01
EXISTING SUBSIDIARIES

                  Jurisdiction of Organization, Name of Subsidiary   Ownership
Information   Formation, or Corporation
FEP Arkansas Pipeline, LLC
  100% owned by Fayetteville Express Pipeline LLC, its sole member   Arkansas

Schedule 4.01 - Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.01-A
FORM OF ASSIGNMENT AND ACCEPTANCE
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   3   Select as appropriate.  
4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.

Exhibit 1.01-A - Page 1

 



--------------------------------------------------------------------------------



 



         
1. Assignor[s]:
       
 
 
 
   
 
       
 
       
2. Assignee[s]:
       
 
 
 
   
 
            [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]
 
       
3. Company(s):
       
 
       
 
        4. Administrative Agent:                                         , as
the administrative agent under the Credit Agreement
 
       
5. Credit Agreement: [The [amount] Credit Agreement dated as of _______ among
[name of borrower(s)], the Lenders parties thereto, [name of Administrative
Agent], as Administrative Agent, and the other agents parties thereto]
 
        6. Assigned Interest[s]:

                                                      Aggregate Amount of    
Amount of                           Commitment/Loans for     Commitment/Loans  
  Percentage Assigned of         Assignor[s]5   Assignee[s]6     all Lenders7  
  Assigned8     Commitment/Loans8     CUSIP Number  
 
          $       $         %          
 
          $       $         %          
 
          $       $         %          

[7. Trade Date:                                         ]9
Effective Date: ___, 20___[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

5   List each Assignor, as appropriate.   6   List each Assignee, as
appropriate.   7   Amount to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.   8   Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.   9   To be completed if the
Assignor(s) and the Assignee(s) intend that the minimum assignment amount is to
be determined as of the Trade Date.

Exhibit 1.01-A - Page 2

 



--------------------------------------------------------------------------------



 



            ASSIGNOR[S]10
[NAME OF ASSIGNOR]
      By:           Title:           

            [NAME OF ASSIGNOR]
      By:           Title:           

 

10   Add additional signature blocks as needed.

Exhibit 1.01-A - Page 3



--------------------------------------------------------------------------------



 



            ASSIGNEE[S]11
[NAME OF ASSIGNEE]
      By:           Title:           

            [NAME OF ASSIGNEE]
      By:           Title:           

 

11   Add additional signature blocks as needed.

Exhibit 1.01-A - Page 4



--------------------------------------------------------------------------------



 



            [Consented to and]12 Accepted:

[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent
      By:           Title:             

            [Consented to:]13

[NAME OF RELEVANT PARTY]
      By:           Title:             

 

12   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   13   To be added only if the consent of the
Company and/or other parties (e.g. Swingline Lender, Issuing Bank) is required
by the terms of the Credit Agreement.

Exhibit 1.01-A - Page 5



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
     1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
     1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
___(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents, if
any, as may be required under Section ___(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section ___thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in

Exhibit 1.01-A - Page 6



--------------------------------------------------------------------------------



 



accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

Exhibit 1.01-A - Page 7



--------------------------------------------------------------------------------



 



EXHIBIT 1.01-B
FORM OF COMMITTED NOTE
_____________, _____
     FOR VALUE RECEIVED, the undersigned, FAYETTEVILLE EXPRESS PIPELINE LLC, a
Delaware limited liability company, (the “Company”), HEREBY PROMISES TO PAY to
the order of ________________________ (the “Lender”), the lesser of (i) such
Lender’s Commitment and (ii) the aggregate amount of Committed Loans made by the
Lender and outstanding on the Maturity Date. The principal amount of the
Committed Loans made by the Lender to the Company shall be due and payable on
the dates and in the amounts as are specified in that certain Credit Agreement
dated as of ___, 2009 (as restated, amended, modified, supplemented and in
effect from time to time, the “Credit Agreement”) among the Company, the Lender,
certain other lenders that are party thereto, The Royal Bank of Scotland plc, as
the Administrative Agent for the Lender and such other lenders, and the other
agents named therein. All capitalized terms used herein and not otherwise
defined shall have the meanings as defined in the Credit Agreement.
     The Company promises to pay interest on the unpaid principal amount of each
Committed Loan outstanding from time to time from the date thereof until such
principal amount is paid in full, at such interest rates and payable on such
dates as are specified in the Credit Agreement. Both principal and interest are
payable in same day funds in lawful money of the United States of America to the
Administrative Agent at its Principal Office, or at such other place as the
Administrative Agent shall designate in writing to the Company.
     This Note is one of the Committed Notes referred to in, and this Note and
all provisions herein are entitled to the benefits of, the Credit Agreement and
the Guaranties. The Credit Agreement, among other things (a) provides for the
making of Committed Loans by the Lender and the other lenders to the Company
from time to time, and (b) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events, for prepayments on account
of principal hereof prior to the maturity hereof upon the terms and conditions
therein specified, and for limitations on the amount of interest paid such that
no provision of the Credit Agreement or this Note shall require the payment or
permit the collection of interest in excess of the Maximum Rate.
     This Note may be held by the Lender for the account of its applicable
lending office and may be transferred from one lending office to another lending
office from time to time as the Lender may determine.
     The Company and any and all endorsers, guarantors and sureties severally
waive grace, demand, presentment for payment, notice of dishonor, default or
intent to accelerate, protest and notice of protest and diligence in collecting
and bringing of suit against any party hereto, and agree to all renewals,
extensions or partial payments hereon and to any release or substitution of
security herefor, in whole or in part, with or without notice, before or after
maturity.
Exhibit 1.01-B - Page 1

 



--------------------------------------------------------------------------------



 



     This Note shall be governed by and construed in accordance with the laws of
the State of New York.

              FAYETTEVILLE EXPRESS PIPELINE LLC,     as the Company
 
       
 
  By:    
 
       
 
  Name    
 
       
 
  Title:    
 
       

Exhibit 1.01-B - Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.01-C
FORM OF SWINGLINE NOTE

      $50,000,000   ___, ___

     FOR VALUE RECEIVED, the undersigned, FAYETTEVILLE EXPRESS PIPELINE LLC, a
Delaware limited liability company (the “Company”), HEREBY PROMISES TO PAY to
the order of The Royal Bank of Scotland plc (the “Swingline Lender”), the lesser
of (i) $50,000,000 and (ii) the aggregate amount of Swingline Loans made by the
Swingline Lender and outstanding on the Maturity Date. The principal amount of
the Swingline Loans made by the Swingline Lender to the Company shall be due and
payable on the dates and in the amounts as are specified in that certain Credit
Agreement dated as of ___, 2009 (as restated, amended, modified, supplemented
and in effect from time to time, the “Credit Agreement”) among the Company, the
Swingline Lender, certain other lenders that are party thereto, The Royal Bank
of Scotland plc, as the Administrative Agent for the Swingline Lender and such
other lenders, and the other agents named therein. All capitalized terms used
herein and not otherwise defined shall have the meanings as defined in the
Credit Agreement.
     The Company promises to pay interest on the unpaid principal amount of each
Swingline Loan outstanding from time to time from the date thereof until such
principal amount is paid in full, at such interest rates and payable on such
dates as are specified in the Credit Agreement. Both principal and interest are
payable in same day funds in lawful money of the United States of America to the
Swingline Lender at 270 Park Avenue, New York, New York 10017 or such other
place as the Swingline Lender shall designate in writing to the Company.
     This Note is the Swingline Note referred to in, and this Note and all
provisions herein are entitled to the benefits of, the Credit Agreement and the
Guaranties. The Credit Agreement, among other things (a) provides for the making
of Swingline Loans by the Swingline Lender to the Company from time to time, and
(b) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events, for prepayments on account of principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified, and for limitations on the amount of interest paid such that no
provision of the Credit Agreement or this Note shall require the payment or
permit the collection of interest in excess of the Maximum Rate.
     The Company and any and all endorsers, guarantors and sureties severally
waive grace, demand, presentment for payment, notice of dishonor, default or
intent to accelerate, protest and notice of protest and diligence in collecting
and bringing of suit against any party hereto, and agree to all renewals,
extensions or partial payments hereon and to any release or substitution of
security herefor, in whole or in part, with or without notice, before or after
maturity.
Exhibit 1.01-C - Page 1

 



--------------------------------------------------------------------------------



 



     This Note shall be governed by and construed in accordance with the laws of
the State of New York.

              FAYETTEVILLE EXPRESS PIPELINE LLC,     as the Company
 
       
 
  By:    
 
       
 
  Name    
 
       
 
  Title:    
 
       

Exhibit 1.01-C - Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.03
FORM OF BORROWING REQUEST

Dated __________
The Royal Bank of Scotland plc,
as Administrative Agent
                                                            
                                                            
Attn:                                         
Ladies and Gentlemen:
     This Borrowing Request is delivered to you by Fayetteville Express Pipeline
LLC, a Delaware limited liability company (the “Company”), under Section 2.03 of
the Credit Agreement dated as of ___, 2009 (as restated, amended, modified,
supplemented and in effect, the “Credit Agreement”) by and among the Company,
the Lenders party thereto, The Royal Bank of Scotland plc, as the Administrative
Agent, and the other agents named therein.
     1. The Company hereby requests that the Lenders make Loans in the aggregate
principal amount of $___(the “Committed Loan” or the “Committed Loans”)./1
     2. The Company hereby requests that the Committed Loan or Committed Loans
be made on the following Business Day: ___./2
     3. The Company hereby requests that the Committed Loans bear interest at
the following interest rate, plus the Applicable Margin, as set forth below:

                      Principal           Maturity Date for Type of   Component
of   Interest   Interest Period   Interest Period Committed Loans   Committed
Loans   Rate   (if applicable)   (if applicable)
 
               

     4. The Company hereby requests that the funds from the Committed Loans be
disbursed to the following bank account:
                                                            .
     5. After giving effect to the requested Committed Loans, the sum of the
Credit Exposures does not exceed the maximum amount permitted to be outstanding
pursuant to the terms of the Credit Agreement.
 

1   Complete with an amount in accordance with Section 2.03 of the Credit
Agreement.   2   Complete with a Business Day in accordance with Section 2.03 of
the Credit Agreement.

Exhibit 2.03 - Page 1

 



--------------------------------------------------------------------------------



 



 
     6. All of the conditions applicable to the Committed Loans requested herein
as set forth in the Credit Agreement have been satisfied as of the date hereof
and will remain satisfied to the date of such Loans.
     7. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned have executed this Borrowing Request
this ___day of ___, ___.

              FAYETTEVILLE EXPRESS PIPELINE LLC,     as the Company
 
       
 
  By:    
 
       
 
  Name    
 
       
 
  Title:    
 
       

Exhibit 2.03 - Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.06
FORM OF LETTER OF CREDIT REQUEST
Dated ___
[Name and address of the Issuing Bank]
Ladies and Gentlemen:
     This Letter of Credit Request is delivered to you by Fayetteville Express
Pipeline LLC (the “Company”), a Delaware limited liability company, under
Section 2.05 of the Credit Agreement dated as of ___, 2009 (as restated,
amended, modified, supplemented, and in effect from time to time, the “Credit
Agreement”) by and among the Company, the Lenders party thereto, The Royal Bank
of Scotland plc, as the Administrative Agent, and the other agents named
therein.
     The Company hereby requests the issuance of a Letter of Credit under the
Credit Agreement, and in that connection sets forth below the information
relating to such Letter of Credit (the “Proposed Letter of Credit”) as required
by Section 2.05(b) of the Credit Agreement. The Proposed Letter of Credit must
be issued:
     (a) on or before ___, ___/1
     (b) for the benefit of ___ whose address is ___
     (c) in the amount of $___
     (d) having an expiry date of ___, ___/2
     (e) attached hereto is any special language to be incorporated into the
Proposed Letter of Credit.
or
     The Company hereby refers to Letter of Credit Number (the “Expiring Letter
of Credit”) which has an existing expiry date of ___. The Company hereby
requests that [the expiry date of the Expiring Letter of Credit be extended to
___./2] [the Issuing Bank that has issued the Expiry Letter of Credit permit the
expiry date of the Expiring Letter of Credit be extended to ___./2]1. After
giving effect to the Proposed Letter of Credit, the sum of the Credit Exposures
does not exceed the maximum amount permitted to be outstanding pursuant to the
terms of the Credit Agreement.
 

1   Must be a date not earlier than five Business Days after notice is given to
the Issuing Bank.   2   Must comply with Section 2.05(d) of the Credit
Agreement.

Exhibit 2.06 - Page 1

 



--------------------------------------------------------------------------------



 



 
     2. All of the conditions applicable to the Loans requested herein as set
forth in the Credit Agreement have been satisfied as of the date hereof and will
remain satisfied to the date of the Proposed Letter of Credit.
     3. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned have executed this Letter of Credit
Request this ___day of ___, ___.

              FAYETTEVILLE EXPRESS PIPELINE LLC,     as the Company
 
       
 
  By:    
 
       
 
  Name    
 
       
 
  Title:    
 
       

Exhibit 2.06 - Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.08
FORM OF INTEREST ELECTION REQUEST
Dated ___
The Royal Bank of Scotland plc,
as Administrative Agent
                                                            
                                                            
Attn:                                         
Ladies and Gentlemen:
          This irrevocable Interest Election Request (the “Request”) is
delivered to you under Section 2.07 of the Credit Agreement dated as of ___,
2009 (as restated, amended, modified, supplemented and in effect from time to
time, the “Credit Agreement”), by and among Fayetteville Express Pipeline LLC, a
Delaware limited liability company (the “Company”), the Lenders party thereto
(the “Lenders”), The Royal Bank of Scotland plc, as the Administrative Agent,
and the other agents named therein.
     1. This Interest Election Request is submitted for the purpose of:

  (a)   [Converting] [Continuing] a ___ Committed Loan [into] [as] a ___ Loan./1
    (b)   The aggregate outstanding principal balance of such Committed Loan is
$___.     (c)   The last day of the current Interest Period for such Committed
Loan is ___./2     (d)   The principal amount of such Committed Loan to be
[converted] [continued] is $___./3     (e)   The requested effective date of the
[conversion] [continuation] of such Committed Loan is ___./4     (f)   The
requested Interest Period applicable to the [converted] [continued] Committed
Loan is ___./5

 

1   Delete the bracketed language and insert “Alternate Base Rate” or “LIBOR
Rate”, as applicable, in each blank.   2   Insert applicable date for any
Eurodollar Loan being converted or continued.   3   Complete with an amount in
compliance with Section 2.07 of the Credit Agreement.   4   Complete with a
Business Day in compliance with Section 2.07 of the Credit Agreement.

Exhibit 2.08 - Page 1

 



--------------------------------------------------------------------------------



 



 
     2. No Default or Event of Default exists, and none will exist upon the
conversion or continuation of the Committed Loan requested herein.
     3. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned has executed this Interest Election
Request this ___ day of ___, ___.

              FAYETTEVILLE EXPRESS PIPELINE LLC,     as the Company
 
       
 
  By:    
 
       
 
  Name    
 
       
 
  Title:    
 
       

 

5   Complete for each Eurodollar Loan in compliance with the definition of the
term “Interest Period” specified in Section 1.01.

Exhibit 2.08 - Page 2



--------------------------------------------------------------------------------



 



EXHIBIT 2.11
FORM OF NOTICE OF PREPAYMENT
The Royal Bank of Scotland plc,
as Administrative Agent
                                                            
                                                            
Attention:                                         
Ladies and Gentlemen:
     This irrevocable Notice of Prepayment is delivered to you by Fayetteville
Express Pipeline LLC (the “Company”), a Delaware limited liability company,
under Section 2.10 of the Credit Agreement dated as of ___, 2009 (as restated,
amended, modified, supplemented and in effect from time to time, the “Credit
Agreement”), by and among the Company, the Lenders party thereto, The Royal Bank
of Scotland plc, as the Administrative Agent, and the other agents named
therein.
     1. The Company hereby provides notice to the Administrative Agent that the
Company shall repay the following ABR Loans and/or Eurodollar Loans in the
amount of $___./1
     2. The Company shall repay the above-referenced Loans on the following
Business Day: ___./2
     3. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned have executed this Borrowing Request
this ___day of ___, ___.

              FAYETTEVILLE EXPRESS PIPELINE LLC,     as the Company
 
       
 
  By:    
 
       
 
  Name    
 
       
 
  Title:    
 
       

 

1   Complete with an amount in accordance with Section 2.10(b) of the Credit
Agreement.   2   Complete with a Business Day in accordance with Section 2.10(b)
of the Credit Agreement.

Exhibit 2.11 - Page 1

 